       Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 1 of 60




          IN THE DISTRICT COURT OF POTT AWATOMI COUNTY
                        STATEOFOKLAHOMA                     FI I. . ED
                                                             E DISTRICT COURT


CITIZEN POTAWATOMINATION,

                      Plaintiff,

v.



MCKINSEY & COMPANY, INC.,


                      Defendant.


                        FIRST AMENDED PETITION
              Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 2 of 60




                                                TABLE OF CONTENTS

I.       INTRODUCTION ............................................................................................................ 4

II.      JURISDICTION AND VENUE ..................................................................................... 10

III.     PARTIES .........................................................................................................................10

IV.       FACTUAL ALLEGATIONS ......................................................................................... 11

          a. Purdue pleads guilty to misbranding OxyContin and fs bound by a Corporate
             Integrity Agreement...........................................................,. ...................................... 11
                                                                                                     '

          b. Purdue hires McKinsey to boost opioid sales in lig t of the guilty plea and
             Corporate Integrity Agreement...............................................................................13

                     i. The Sacklers distance themselves from Purdue........................................ 13
                                                                                                     I

                    ii. Purdue hires McKinsey to devise and imple ent an OxyContin sales
                          strategy consistent with the Sacklers' goals ............................................... 15

          c. What McKinsey does: "Consulting is more than giving advice." ......................... 18

           d. Purdue relies on McKinsey...................................................................................... 20
                                                                                                     I


                      i. The Transformational Relationship ....................1........................................ 21

           e. McKinsey delivers ............................................................. [........................................23

                      i. Granular Growth .......................................................................................... 23

                     ii. "Identifying Granular Growth Opportunities ~ r OxyContin" ................ 25

                        1.         Marketing - Countering Emotional Mess ges .................................. 26

                         2.        Targeting - Selling More OxyContin to E isting High
                                   Prescribe rs ............................................................................................27

                         3.         Titration - Selling Higher Doses of OxyC ntin ................................. 29

                         4.         Covered Persons - Sales Quotas and Inceµtive Compensation ........30

                         5.         Increasing the Overall Size of the Opioid arket: the Larger the
                                    Pie, the Larger the Slice ..................................................................... 32

            f. Transformation: Purdue adopts McKinsey's strategie . ......................................33


     FIRST AMENDED PETITION - Browne Pelican PLLC                                                                          Page 2 of60
                    Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 3 of 60
I   ,


                          i. Project Turbocharge .....•.......•..............................•..........................•........•...35

               g. McKinsey's efforts triple OxyContin sales .....................•.•.....•...............................38

               h. McKinsey knew .........................................................................................................40

               i.   Coda .................................................................................... ....................................... 46

                           i. Guilty again ...........................................................•..............•....................... 50

                          ii. A mea culpa . ............................•.....................................................................51
                                                                                                              i

        v.     CAUSES OF ACTION ................................................................................................... 52

               a. Negligence ...••....•...•....•.........................................•............•...•.....•..............................52

               b. Negligent Misrepresentation ...................................•................................................53

               c. Public Nuisance ..................................................................~ ....................................... 53

                d. Fraud .......................................................................................................................... 55

                e. Civil Conspiracy/Joint and Several Liability .........................................................57

                f. Civil Aiding and Abetting .......................................................................................58

                g. Unjust Enrichment ................................................................•..................................59

        VI.     JURY DEMAND ............................................................................................................. 59

        VII.    PRAYER .......................................................................................................................... 59




        FIRST AMENDED PETITION - Browne Pelican PLLC                                                                                 Page 3 of60
                     Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 4 of 60
'   ,

        I. INTRODUCTION

               1.          On May 10, 2007, John Brownlee, United States Attorney for the Western
                                                                                  I
                                                                                  I



        District of Virginia, announced the guilty plea of the Purdue     Frederi~k Company, the parent of
        Purdue Pharma, L.P. ("Purdue"), relating to the misbranding of O~yContin. Brownlee stated,

        "Even in the face of warnings from health care professionals, the med~a, and members of its own

        sales force that OxyContin was being widely abused and causing harm to our citizens, Purdue,
                                                                                  '
        under the leadership of its top executives, continued to push a fraudulf t marketing campaign that

        promoted OxyContin as less addictive, less subject to abuse, and less Ilikely to cause withdrawal.

        In the process, scores died as a result of OxyContin abuse and an eveyi greater number of people

        became addicted to OxyContin; a drug that Purdue led many to belieye was safer, less subject to

        abuse, and less addictive than other pain medications on the market."     I
                                                                                  I



               2.          Along with the guilty plea, Purdue agreed to a Cotorate Integrity Agreement

        with the Office of Inspector General of the United States        Depart~ent of Health and Human
                                                                                  I


        Services. For a period of five years, ending in 2012, Purdue was oblig~ted to retain an Independent
                                                                                  I

        Monitor and submit annual compliance reports regarding its marketling and sales practices and
                                                                                  !



        training of sales representatives vis-a-vis their interactions with healtl} care providers.
                                                                                  I



                3.         In the wake of Purdue's accession to the Corporate    ~tegrity Agreement, Purdue
                                                                                  I


        faced newly imposed constraints on its sales and marketing practicrs. The Corporate Integrity

        Agreement was a problem to solve. Despite the agreement's consttaints (i.e. do not lie about
                                                                                  !


        OxyContin), Purdue and its controlling owners, the Sackler family,f still intended to maximize
                                                                                  I

        OxyContin sales.                                                          !




                4.         The problem was complex. As a result of the 2007 gµilty plea, the Sacklers made

        the strategic decision to distance the family from Purdue, which was1regarded as an increasingly



        FIRST AMENDED PETITION - Browne Pelican PLLC                                             Page 4 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 5 of 60




dangerous "concentration of risk" for Purdue's owners. Ten days after the guilty plea was

announced, David Sackler wrote to his dad, Richard Sackler, an4 uncle, Jonathan Sackler,
                                                                                              I



describing precisely what that "risk" was: legal liability for selling OxyContin. In response to

Jonathan stating that "there is no basis to sue 'the family,"' David rep~ied:

        Message
        From:         David5aclder-
        Sent:         5/17/200711:08:08PM
        To:

        CC:
        subJect:
        Attachments: imageOOl.jpg


        Well I hope you're nght, and under logical circumstances I'd agree wnh you, ~ we·re living in America. This is the land
        of the free and the home of the blameless. We wll be sued. Read the oi:red tun In these IOcal papers and ask yourself
        how long it wil take these lawyers to figure out that we might settle with them i they can freeze our assets and threaten
        us.


        5.           Given concern over this "concentration of risk," tlie two sides of the Sackler

family spent considerable time and energy debating the best way to achieve distance from Purdue,

and collectively considered a variety of options for doing so. One optton was to sell the company

to or merge the company with another pharmaceutical manufacturer- Shire was discussed as a
                                                                                          i

possible target, as was Cephalon, UCB, and Sepracor, Inc. The propeeds of such a transaction
                                                                                          I



could then be re-invested in diversified assets, thereby achieving the $acklers' desired distance.

        6.          Another option was to have Purdue borrow money ih order to assure Purdue had

adequate funds to continue operating while the Sacklers, as                 owners~               began to make substantial

distributions of money from the company to themselves. Once c,t,gain, the proceeds of the

distributions could then be re-invested in diversified assets, thereby acij.ieving the Sacklers' desired

distance.

       7.           In order to pursue either of these options, the                slklers             needed to maximize

opioid sales in the short term so as to make Purdue - by then the                    ~bject            of substantial public

                                                                                      I




FIRST AMENDED PETITION - Browne Pelican PLLC                                                                 Page 5 of60
                 Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 6 of 60
'

    scrutiny - appear either as an attractive acquisition target or                        partner to another

    pharmaceutical manufacturer or as a creditworthy borrower to a lende .

            8.         In short, the Sacklers planned to engage in a final urry of opioid pushing in

    order to rid themselves of their pharmaceutical company dependency or good.

            9.         Given the complexity of the problem, the Sacklers a d Purdue realized that they
                                                                                       '
    would need assistance in achieving these internally contradictory objt:jctives. Purdue did not have

    the capabilities in-house to design and implement a sales strategy for OxyContin that would

    achieve the Sacklers' objectives. They turned to the global m ' agement consulting firm

    McKinsey, which had already been advising the Sacklers and Purdu for at least three years, for

    help with their new problem.

            10.        McKinsey accepted their request, 1 and by June 20091McKinsey and Purdue were

    working together to increase sales of Purdue's opioids. McKinsey su~gested a specific sales and
                                                                                   !
                                                                                   1

    marketing strategy based on McKinsey's own independent research and unique methodologies,

    and Purdue adopted that strategy. McKinsey and Purdue then imp emented McKinsey's plan.
                                                                                   I

    Despite the strictures imposed upon Purdue by the Corporate Integpty Agreement, OxyContin
                                                                               I

    sales began to multiply.
                                                                               I
            11.        In 2012, Purdue's Corporate Integrity Agreeme1t ended. With its demise,

    McKinsey's ongoing relationship 2 with Purdue flourished. In 201~, McKinsey proposed, and


            1
               This Petition assumes that Purdue asked McKinsey to design aip.d implement the strategy for
    boosting opioid sales, and McKinsey accepted Purdue's offer. What is kno~n is that McKinsey performed
    the work for Purdue. For the purposes of this Petition, Citizen Potawatomi ltion assumes Purdue initiated
    the relationship with McKinsey. Should it arise that instead McKinsey itched a proposal to increase
    OxyContin sales to Purdue, and Purdue accepted that proposal, then Citizen otawatomi Nation will amend
    its petition accordingly.                                                   .
            2
              McKinsey espouses the idea of the "transformational relationshi~." It is not a one-off seller of
    advice for any given CEO's problem of the day. Rather, McKinsey argue~ that real value for the client
    derives from an ongoing "transformational" relationship with the firm. Duf~McDonald, The Firm, Pg. 136
                                                                               I


                                                                               I

    FIRST AMENDED PETITION - Browne Pelican PLLC                                                Page 6 of60
              Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 7 of 60
f




                                                                                 '
                                                                                 1




    Purdue implemented with McK.insey's ongoing assistance, Project Turbocharge, a marketing

    strategy to increase opioids sales by hundreds of millions of dollars a          ually. Purdue then picked

    a new name - Evolve 2 Excellence - and adopted it as the theme to its 2014 national sales

    campaign. With McK.insey's assistance, Purdue trained its sales repres1ntatives to operate pursuant

    to McKinsey' s strategy for selling OxyContin.

            12.        In 2013, despite significant headwinds, OxyContit sales finally peaked. The

    restrictions on Purdue's sales and marketing methods contained ·n the Corporate Integrity
                                                                                 I

    Agreement should have resulted in fewer overall OxyContin sales: he guilty plea identified a

    specific segment of existing OxyContin sales that were illegitimate an should thus cease. All else

    being equal, OxyContin sales should have decreased to account for t              successful snuffing out of

    improper sales. In fact, OxyContin sales did decrease in the immediatelaftermath of the 2007 guilty
                                                                                 i


    plea.

            13.        Within five years, however, OxyContin sales                   ould triple. McKinsey is

    responsible for the strategy that accomplished this. It presented spe ific plans to Purdue, which

    Purdue adopted and spent hundreds of millions of dollars implementi g. The result: a final spasm

    of OxyContin sales before the inevitable decline of the drug. 3




    -37 (Simon & Schuster 2013) ("McK.insey no longer pitched itself as a pr~ject-to-project firm; from this
    point forth [the late 1970's], it sold itself to clients as an ongoing prodder o~change, the kind a smart CEO
    would keep around indefinitely.").                                               '
            This Petition tells the story of McKinsey' s transformational relatiotjship with Purdue.
            3 OnFebruary 10. 2018, Purdue announced that it is no longer ma keting opioids, and disbanded
    its OxyContin sales force.



    FIRST AMENDED PETITION - Browne Pelican PLLC                                                 Page 7 of60
            Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 8 of 60




        14.         McK.insey has recently been the subject of scruti y for its various business

practices, including its work facilitating the opioid crisis for Purdue. On March 7, 2019, Kevin

Sneader, McK.insey's global managing partner, addressed all McKins y employees regarding this

scrutiny. Drawing inspiration from Theodore Roosevelt, Sneader stat d, "[W]e cannot return to a

time when we were in the background and unobserved. Those days ha e gone. Indeed, I have little

doubt that scrutiny - fair and unfair - will continue. It is the price we ay for being 'in the arena'

and working on what matters." 5

         15.         Weeks later, McKinsey announced that it is no lon~er working for any opioid

manufacturer. "Opioid abuse and addiction are having a tragic and devastating impact on our
                                                                                 I




communities. We are no longer advising clients on any opioid-specific ~usiness and are continuing




        4
          See Michael Forsythe and Walt Bogdanich, McKinsey Advi d Purdue Pharma How to
'Turbocharge' Opioid Sales, Lawsuit Says, N.Y. Times, Feb.            2019, available at:
htt s://www.n imes.com/2019/02/01/business/ urdue- harma-mckinse -o
        5
           See "The Price We Pay for Being 'In the Arena'": McKinsey's Ch            if Writes to StaffAbout Media
Scrutiny      and     Scandal,     Fortune      Magazine,    March      8,              2019,     available      at
https://fortune.com/2019/03/08/mckinsey-staff-letter-kevin-sneader/.
        The "arena" reference is to Citizenship in a Republic, a speech del vered by Theodore Roosevelt
on April 23, 1910: "It is not the critic who counts; not the man who points ou how the strong man stumbles,
or where the doers of deeds could have done them better. The credit belong to the man who is actually in
the arena [here, McKinsey; and the arena, opioid sales], whose face is marre by dust and sweat and blood;
who strives valiantly; who errs, who comes short again and again, because here is no effort without error
and shortcoming; but who does actually strive to do the deeds; who kno s great enthusiasms, the great
devotions; who spends himself in a worthy cause; who at the best knows ·n the end the triumph of high
achievement, and who at the worst, ifhe fails, at least fails while daring grea ly, so that his place shall never
be with those cold and timid souls who neither know victory nor defeat."



FIRST AMENDED PETITION - Browne Pelican PLLC                                                       Page 8 of60
            Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 9 of 60




to support key stakeholders working to combat the crisis," McKinse stated. 6 In addition to its

work for Purdue, McKinsey has performed work for "several other co panies on opioids."7

       16.           Citizen Potawatomi Nation ("Nation") now argues t at the price for being in the

arena is more than scrutiny, however fair. This lawsuit argues that, lik any other participant in the

arena, McKinsey is liable for its deeds. McKinsey is liable for its s ccessful efforts to increase

OxyContin sales after Purdue's 2007 guilty plea for misbranding th drug. Indeed, McKinsey's

mandate was to increase the sales of the drug in light of the fact that Purdue had plead guilty to

misbranding, and the owners of Purdue now wished to exit the opioid                  arket due to the perceived

reputational risks of remaining there.

       17.           McKinsey' s task was to thread the needle: to increas OxyContin sales given the

strictures imposed by the 5-year Corporate Integrity Agreem nt. This McKinsey did,

turbocharging8 the sales of a drug it knew fully well was addictive nd deadly, while paying at

least tacit respect to the Corporate Integrity Agreement.

        18.          These managerial acrobatics were necessary for                 urdue to seem financially

attractive enough that a potential buyer would be willing to disco nt (or even overlook) the

otherwise obvious risks associated with purchasing the maker of                     xyContin. Purdue was the

proverbial hot potato. The Sackler family hired McKinsey to help th¢m hand it to someone else.
                                                                                I
                                                                                I




       6
        See Paul La Monica, Consulting firm McKinsey no longer workz g with opioid maker Purdue
Pharma, CNN, May 24, 2019, available at: htt s://www.cnn.com/2019/05/ 4/business/mckinse - urdue-
pharma-oxycontin/index.html. The statement was attributed to McKinsey as an entity. No individual's
name was attributed.
       7
         See Drew Armstrong, McKinsey No Longer Consulting for                   urdue, Ends Opioid Work,
Bloomberg, May 23, 2019, available at: htt s://www .bloomber .com/news/         rticles/2019-05-24/mckinse -
no-longer-working-with-purdue-halts-opioid-consulting. While Citizen P          awatorni Nation is aware of
work McKinsey has performed for other opioid manufacturers, this Petiti         n concerns McKinsey's work
with Purdue.
       8
           If the description is overbearing, note that it is McKinsey's own,       described below.

FIRST AMENDED PETITION - Browne Pelican PLLC                                                     Page 9 of60
          Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 10 of 60




McKinsey obliged, and devised a successful strategy to purposeful y increase the amount of

OxyContin sold in the United States. Their efforts tripled OxyContin ales.

        19.        In the end, of course, the Sacklers never sold Pu due, and no one loaned it

money. In time, the full scope of the opioid crisis would be clear not o ly to experts, insiders, and

industry participants. Along with the rest of nation, the Nation's eyes       e now squarely focused on

the crisis.

II.       JURISDICTION AND VENUE
                                                                          !
                                                                          I

        20.        At all times relevant hereto, Defendant engaged in ~he business of researching,

designing, and implementing marketing and promoting strategies for vtrious opioid manufacturers

including Purdue Pharma in the State of Oklahoma and within Pottaw tomie County.
                                                                          I

         21.       This Court has jurisdiction over Defendant due ~o Defendant's conduct in
                                                                          I
                                                                          1



Pottawatomie County and throughout Oklahoma. McKinsey ha                       deliberately engaged in

significant acts and omissions within the Nation that have injured he Nation and its citizens.

Defendants purposefully directed their activities at the Nation and its itizens, and the claims arise

out of those activities.

III.      PARTIES

         22.       Plaintiff Citizen Potawatomi Nation, is a sovereign Indian Tribe recognized by

federal, state, and tribal law. The Citizen Potawatomi Nation's jurisdi tional territory includes an

area bounded by the North Canadian River, the South Canadian River, he Pottawatomie-Seminole

County boundary (on the east), and the Indian Meridian (on the west) nd encompasses all or parts

of four (4) Oklahoma counties: Cleveland, Lincoln, Oklahoma, and ottawatomie counties. The

Citizen Potawatomi Nation is not a citizen of any state for the purpos s of diversity jurisdiction.




FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page IO of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 11 of 60




       23.        Defendant McK.insey & Company, Inc. is a foreign c rporation with its principal

office at 711 Third A venue, New York, NY 10017. It may be serv d with process through its

registered agent, Corporation Service Company, 80 State Street,             lbany, New York 12207.

Additionally, McK.insey, though its affiliate McK.insey & Compan , Inc. Washington DC, is

registered to do business in Oklahoma and may be served with process hrough its registered agent,

Corporation Service Company, 10300 Greenbriar Place, Oklahoma c·ty, OK 73159.

IV.      FACTUAL ALLEGATIONS

       24.        This lawsuit concerns McK.insey's work for     Purd~  I
                                                                            Pharma and its owner, the

Sackler family, beginning at least as early as 2004, and in particular MfKinsey's work in the years
                                                                        !

after the 2007 guilty plea relating to Purdue's sales and marketing str1tegy for its opioids.

       25.        McK.insey had an ongoing relationship with Purdut beginning at least as early

as 2004 and lasting decades. By June 2009 McK.insey was advising Pfrdue on precisely the same

sales and marketing strategy and practices for OxyContin that were te subject of the Corporate

Integrity Agreement. McK.insey continued this work after the expirati~n of the Corporate Integrity

Agreement and at least through November of2017.

               a. Purdue pleads guilty to misbranding OxyCo tin and is bound by a
                  Corporate Integrity Agreement.

       26.        On May 10, 2007, the Purdue Frederick Company, Purdue's parent, as well as

three of Purdue's officers, pleaded guilty to the misbranding of    Ox~ontin pursuant to various
provisions of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§1301, et seq.

       27.        Purdue admitted that "supervisors and employees, with the intent to defraud or

mislead, marketed and promoted OxyContin as less addictive, less     su~ject to abuse and diversion,
and less likely to cause tolerance and withdrawal than other pain medtcations."
                                                                        I




FIRST AMENDED PETITION - Browne Pelican PLLC                                            Page 11 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 12 of 60




       28.       Concurrent with the guilty plea by the Purdue F ederick Company, Purdue

entered into a Corporate Integrity Agreement with the Office of Insp ctor General of the United

States Department of Health and Human Services on May 7, 2007.

       29.        Purdue's compliance obligations under the Corpor te Integrity Agreement ran

for a period of five years, expiring on May 10, 2012.

       30.        Pursuant to the Corporate Integrity Agreement, Purdue was obligated to

implement written policies regarding its compliance program and co pliance with federal health

care program and Food and Drug Administration requirements, inclu ing:

               a. "selling, marketing, promoting, advertising, and isseminating Materials or

                   information about Purdue's products in complian e with all applicable FDA

                   requirements, including requirements relating to the dissemination of

                   information that is fair and accurate ... including, b t not limited to information

                   concerning the withdrawal, drug tolerance, drug ddiction or drug abuse of

                   Purdue's products;

               b. compensation (including salaries and bonuses) fo Relevant Covered Persons

                   engaged in promoting and selling Purdue's product that are designed to ensure

                   that financial incentives do not inappropriately         otivate such individuals to

                   engage in the improper promotion or sales of Purd e's products;

               c. the process by which and standards accordin                 to which Purdue sales

                   representatives provide Materials or respond to r quests from HCP's [health

                   care providers] for information about Purdue's pro ucts, including information

                   concerning withdrawal, drug tolerance, drug a diction, or drug abuse of
                                                                        I

                   Purdue's products," including "the form and contett of Materials disseminated



FIRST AMENDED PETITION - Browne Pelican PLLC                                             Page 12 of60
           Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 13 of 60




                   by sales representatives," and "the internal review p ocess for the Materials and

                   information disseminated by sales representatives."

       31.         Purdue was obligated to engage an Independent Re iew Organization to ensure
                                                                          I

its compliance with the strictures of the Corporate Integrity Agreem nt, and to file compliance

reports on an annual basis with the inspector general.

               b. Purdue hires McKinsey to boost opioid sales in Ii ht of the company's guilty
                  plea and Corporate Integrity Agreement.
                                                                          1



       32.         The Sackler family has owned and controlled Purd           and its predecessors since

1952. At all times relevant to this Petition, individual Sackler family       embers occupied either six

or seven of the seats on Purdue's board of directors, and at all times he d a majority of Board seats.
                                                                          I


To advise the board of directors of Purdue Pharma was to advise the ~ackler family. The interests
                                                                          I




of the Sackler family and the Purdue board of directors, and Purdur itself, as a privately held

company, are all aligned. Practically, they are indistinguishable. 9

                        i. The Sacklers distance themselves from Plrdue.

        33.        After the 2007 guilty plea, the Sackler family begatj to reassess its involvement

in the opioid business. On April 18, 2008, Richard Sackler, then th~ co-chairman of the board

along with his uncle, communicated to other family members that froue's business of selling

OxyContin and other opioids was "a dangerous concentration ff risk." Richard Sackler

recommended a strategy of installing a loyal CEO of Purdue who wo~ld safeguard the interests of
                                                                          !


the Sackler family, while at the same time positioning Purdue for an ,ventual sale by maximizing

OxyContin sales.



       9
          Craig Landau, soon to become CEO of Purdue, acknowledged in ay 201 7 that Purdue operated
with "the Board of Directors serving as the 'de facto' CEO." The future EO of the company, in other
words, understood that he would have little practical power despite his ew title. The owners ran the
business.

FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page 13 of60
            Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 14 of 60




       34.          In the event that a purchaser for Purdue could no be found, Richard stated

Purdue should "distribute more free cash flow" to the Sacklers. Thi would have the effect of

maximizing the amount of money an owner could take out of                          business, and is a tacit

acknowledgement that reinvestment of profits in the business was no a sound financial strategy.

It is, in other words, an acknowledgement that Purdue's reputation an franchise was irrevocably

damaged, and that Purdue's opioid business was not sustainable in th long term.

        35.         By 2017, with the hope for any acquisition now go e, the Sacklers' decision to

milk opioid profits by "distributing more free cash flow" on the way down had its natural effect

on Purdue. Craig Landau, then the CEO, stated, "the planned and p rposeful de-emphasis and

deconstruction ofR&D has left the organization unable to innovate."

        36.         In fact, in the years after the 2007 guilty plea, Pu due would retain only the
                                                                               !


absolute minimum amount of money within Purdue as possible: $309 million. That amount was

required to be retained by Purdue pursuant to a partnership agreem1nt with separate company.

Otherwise, all the money was distributed to the owners. 10                 I

                                                                           I



        37.         Concurrently, the Sacklers backed away from day-t -day jobs at Purdue. During

the ongoing investigation that resulted in the 2007 guilty pleas, "se eral family members who

worked at Purdue stepped back from their operational roles." 11 In 20 3, Richard Sackler himself

resigned as the president to assume his role of co-chairman. Dr.1athe Sackler and Jonathan

Sackler chose to exit their roles as senior vice presidents. Mortimer D.~. Sackler quit being a vice

president.



       10
           See Jared S. Hopkins, At Purdue Pharma, Business Slumps as ppioid Lawsuits Mount, Wall
Street Journal, June 30, 2019, available at: https://www.wsj.com/articles/qurdue-pharma-grapples-with-
internal-challenges-as-opioid-lawsuits-mount-11561887120?mod=hp lead bos6
       11
                                                                       1
            Barry Meier, Pain Killer, Pg. 167 (Random House 2018).         !




FIRST AMENDED PETITION - Browne Pelican PLLC                                                 Page 14 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 15 of 60




        38.         They remained on the board, however.

        39.         At the time Richard Sackler communicated these lans to distance the family

from Purdue, the Sacklers had already established a second compan , Rhodes Pharmaceuticals.

The Sacklers established Rhodes four months after the 2007 guilty p ea. 12 Rhodes' purpose was

to sell generic versions of opioids. It was, in other words, a way for the Sacklers to continue to

make money off of opioids while separating themselves from Purdu . By 2016, Rhodes held a

larger share of the opioid market than Purdue. Through Purdue, the acklers controlled 1. 7% of

the overall opioid market. When combined with Rhodes, however, the Sacklers' share of the

overall opioid market was approximately 6% of all opioids sold in the United States. 13

                         ii.      Purdue hires McKinsey to devise and implement an OxyContin
                                  sales strategy consistent with the Sac ers' goals.

        40.         The Sacklers faced a problem: the need to grow Oxy ontin sales as dramatically

as possible so as to make Purdue an attractive acquisition target or orrower, while at the same

time appearing 14 to comply with the Corporate Integrity Agreement.

        41.         Purdue and the Sacklers were well aware of th constraints posed by the

Agreement. Indeed, during a May 20, 2009 Executive Committee M eting, the discussion led to

whether Purdue should have a single sales force marketing all                  urdue products, including

OxyContin, or instead to "create a separate Sales Force for Intermezz (a sleeping pill) that would



        12
          Billionaire Sack/er family owns second opioid maker, Financi l Times, September 9, 2018,
available at: htt s://www .ft.com/content/2d2 l cfl a-b2bc- l l e8-99ca-68cf89 02132
        13
             Id.
        14
          As one Purdue executive stated of Purdue's attitude toward the rporate Integrity Agreement:
"They did not listen to their critics and insisted they had just a few isolated roblems. After the settlement,
they didn't change - the way the sales force was managed and incentivized everything stayed the same."
David Crow, How Purdue's 'one-two' punch fuelled the market for opioids, inancial Times, September 9,
2018, available at: htt s://www.ft.com/content/8e64ec9c-bl33-1 le8-8dl4- fD49d06439c



FIRST AMENDED PETITION - Browne Pelican PLLC                                                  Page 15 of60
                 Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 16 of 60
•


    be comprised of approximately 300 representatives." John Stewart, he Sacklers' chosen Chief

    Executive Officer for Purdue at the time, saw an opportunity, and ask d if the Corporate Integrity

    Agreement would apply if Purdue were to launch Intermezzo and ano her Purdue product, Ryzolt

    (a branded version ofTramadol, another narcotic painkiller), using th separate sales force. Might

    the new drug launch fall outside of the Corporate Integrity Agreemen

           42.          It would not, he was told by Bert Weinstein, P rdue's Vice President of

    Compliance. 16

           43.           Given the tension between compliance with the Co orate Integrity Agreement

    and the desire to sell more OxyContin, Purdue needed help.

           44.           Ethan Rasiel, a former McKinsey consultant, has described the typical way

    McKinsey begins working with a client: "An organization has a pro lem that they cannot solve
                                                                                              17
    with their internal resources. That's the most classic way that McKin y is brought in."

           45.           Such was the case with Purdue. Because it did not ave the requisite expertise

    to address the problems posed by the Corporate Integrity Agreem nt internally, Purdue hired

    Mc Kinsey to devise a sales and marketing strategy to increase opioid s les in light of the Corporate

    Integrity Agreement and growing concern about the "concentration of "sk" that Purdue's business

    of selling opioids posed to its owners.

            46.          In short, Purdue would pay money to McKinsey ·n exchange for McKinsey

    telling the company how to sell as much OxyContin as conceivably ossible so that the Sacklers

    could obtain cash to diversify their investment holdings away from P rdue.



            15   Purdue Pharma Executive Committee Meeting Notes and Actio , May 20, 2009, Pg. 2.
            16   Jd.
            17How McKinsey Became One ofthe Most Powerful Companies in t e World, CNBC, June 6, 2019
    available at: https://www .youtube.com/watch?v=BBmmMj mall

    FIRST AMENDED PETITION - Browne Pelican PLLC                                           Page 16 of60
           Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 17 of 60




        47.      Purdue's Executive Committee discussed CEO Ste          rt's concerns regarding the

constraints posed by the Corporate Integrity Agreement on May 0, 2009.              Within weeks,

McKinsey was working with Purdue to devise and implement ne               marketing strategies for

OxyContin.

        48.       Consistent with their plan to dissociate themsel s from the company, the

Sacklers appointed Mr. Stewart as the CEO of Purdue in 2007. The acklers viewed Stewart as

someone loyal to the family. He had previously worked for a div" sion of Purdue in Canada.

Stewart's job was to assist the Sacklers with the divestiture or eve tual orderly wind-down of

Purdue. Stewart was paid more than $25 million for his services to Purdue from 2007 through

2013.

        49.       Stewart, as CEO, was in charge of the relatio ship with McKinsey. He

controlled workflow to and from McKinsey, and required his pers nal approval for any work

orders with McKinsey.

        50.       In addition, Purdue's Vice President of Corporate ompliance, "responsible for

developing and implementing policies, procedures, and practices des"gned to ensure compliance

with the requirements set forth in the [Corporate Integrity Agre         ent]," reported directly to

Stewart.
                                                                     I

        51.       Throughout their relationship, McKinsey routinelylobtained information from,

advised, communicated with, and ultimately worked for the Purdue bbard of directors, controlled

by the Sackler family.

        52.       McKinsey would also work in granular detail            ith the Purdue sales and

marketing staff, led during the relevant period by Russell Gasdia,       ice President of Sales and

Marketing.



FIRST AMENDED PETITION - Browne Pelican PLLC                                          Page 17 of60
                 Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 18 of 60
•


            53.          From as early as June 2009 and continuing at least t oughJuly 14, 2014, Purdue

    routinely relied upon McKinsey to orchestrate their sales and markef g strategy for OxyContin.

    The relationship was characterized by ongoing interactions between earns from McKinsey and

    Purdue regarding not only the creation of an OxyContin sales strategy, ut also its implementation.

                       c. What McK.insey does: "Consulting is more than iving advice."

            54.          Management consulting is the business of pro ding solutions to clients.

    Solutions take many forms, depending on the client's needs. "Manag ment consulting includes a

    broad range of activities, and the many firms and their members often define these practices quite

    differently." 18

            55.          Broadly speaking, there are two schools of manage ent consulting. "Strategy"

    consulting provides big-picture advice to clients about how they appr ach their business: how the

    business is structured, which markets to compete in, potential new bus ness lines, and mergers and

    acquisitions. The strategy consultant would provide a plan to the clie t that the client may choose

    to adopt or not.

            56.          "Implementation" consulting is what comes nex . If strategy consulting is

    providing advice to a client, "implementation" work is what happens once the client has adopted

    the consultant's plan. After a client has adopted the strategy consult t's recommendations, the

    implementation consultant remains in place with the client to actuall do the necessary work and

    execute on the plan.

            57.          In his 1982 Harvard Business Review article entitle "Consulting is More Than

    Giving Advice," Professor Arthur Turner of the Harvard Business School described the then-




            18
              Arthur Turner, Consulting is More Than Giving Advice, Harvar Business Review, September
    1982, available at: https://hbr.org/1982/09/consulting-is-more-than-giving- dvice

    FIRST AMENDED PETITION - Browne Pelican PLLC                                         Page 18 of60
            Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 19 of 60




current state of the consulting industry's attitude toward implementat· n work: "The consultant's

proper role in implementation is a matter of considerable debate in the rofession. Some argue that

one who helps put recommendations into effect takes on the role o manager and thus exceeds

consulting's legitimate bounds. Others believe that those who regard i plementation solely as the

client's responsibility lack a professional attitude, since reco              endations that are not

implemented (or implemented badly) are a waste of money and time And just as the client may

participate in diagnosis without diminishing the value of the consult t's role, so there are many

ways in which the consultant may assist in implementation without us rping the manager's job." 19
                                                                         1




        58.          A core component of the McKinsey relationship is iscretion. "The basis of any

client relationship with the firm is trust. Companies share their m st competitive secrets with

McKinsey with the understanding that confidentiality is paramount.           cKinsey consultants aren't

even supposed to tell their own spouses about their client work." 20

        59.          Although McKinsey has historically been regarde as a "strategy" consulting

firm, by the time it was working with Purdue, implementation servic s were a core component of

the overall suite of services that McKinsey provided within the "tr sformational relationship"

McKinsey developed with its clients. 21

       60.           Describing McKinsey's approach to implementatio , one McKinsey consultant

stated, "On some of the most successful engagements I've seen, you an't even tell the difference




        19   Jd.
       20
             McDonald, The Firm, Pg. 308.
       21
              For McKinsey's         own description of its           impl entation      services,  See
htt s:llH'"W>v.mckinse .com/business- unctions/mckinse -accelerate/how-we he! -clients/im lementation
(last accessed October 19, 2020).



FIRST AMENDED PETITION - Browne Pelican PLLC                                             Page 19 of60
              Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 20 of 60




between a McKinsey team member and one of our clients because              e working that cohesively

together. " 22

         61.          Another McK.insey Senior Implementation Coa h described McK.insey' s

approach: "We're in there interacting with every element of that organ zation, from the welders or

mechanics on the front line, all the way up to the board of directors."2

         62.          In the broadest of generalities, then, McKinsey's b siness model, as a provider

of strategy and implementation consulting services, is to partner wit clients to pursue business

objectives identified by McK.insey. Once the objective is identified, t     client and McK.insey then

engage in concerted action as a seamless and cohesive unit in order o implement the necessary

means to achieve those objectives for the client.

         63.          Indeed, long after McK.insey's advice to Purdue w s accepted and deployed as

the theme of Purdue's 2014 national sales strategy, McKinsey rem ·ned with Purdue to assure

proper implementation of McKinsey's strategies to maximize OxyCo tin sales.

                    d. Purdue relies on McKinsey.

         64.          McK.insey is not hired to give casual advice. They ar a corporate mandarin elite,

likened to the Marines or the Jesuits. 24 United States Senator Mitt Ro     ey, during his presidential

campaign in 2012, told the editorial board of the Wall Street Journa that as president he would

approach reducing the size of the government by hiring McK.insey.          former consultant himself,

Romney stated, "So I would have ... at least some structure that McK' sey would guide me to put


         22
             McK.insey     on     Implementation,          April     30,     2017,     available        at
https://www.youtube.com/watch?v=rEQOGVpl9CY
         23   Jd.
         24
            Said one former McKinsey partner to Business Week in 1986: "There are only three great
institutions left in the world: The Marines, the Catholic Church, and McK.in y." McDonald, The Firm, pg.
165.



FIRST AMENDED PETITION - Browne Pelican PLLC                                             Page 20 of60
                 Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 21 of 60
•


    in place." In response to audience surprise, Romney said, "I'm not kid ing. I would probably bring

    in McKinsey."25

           65.           McKinsey is not cheap, either. A client does not cho se to pay McKinsey unless

    it expects to receive advice it could not have obtained within its o n organization. McKinsey

    offers solutions to clients facing challenges they feel they cannot adeq ately address on their own.

    In 2008, McKinsey's revenue was $6 billion.

                         i.       The Transformational Relationship

           66.           McKinsey has long touted the notion of the "transfo       ational relationship." It is

    the goal of every client relationship McKinsey develops, and, McKi sey argues, the best way to

    extract value from a client's use of McKinsey's services.                  I




            67.          At its core, the "transformational relationship" is z1ng-term. It is the antithesis
                                                                               !
                                                                               I

    of a one-off contract wherein McKinsey performs one discreet pr ~ect for a client and then

    concludes its business. Rather, "once McKinsey is inside a client, ·ts consultants are adept at

    artfully creating a feedback loop through their work that purports to ease executive anxiety but

    actually creates more of it." 26 The long term result can be "dep dence" on the McKinsey

    consultants.




            25   McDonald, The Firm, pg. 1.
            26  Id. at pg. 6. Purdue provides a fine example of this feedback 1 op in action. In 2008, when
    McKinsey was advising Purdue regarding Risk Evaluation and Mitig tion Strategies (REMS) for
    OxyContin required by the FDA, McKinsey partner Maria Gordian wrote t fellow partners Martin Elling
    and Rob Rosiello regarding progress in the "REMS work" as well as "Broa er Strategy work." Regarding
    the latter, Gordian noted that Purdue board members Jonathan Sackler and eter Boer "basically 'blessed'
    [Craig Landau] to do whatever he thinks is necessary to 'save the busines .'. .. I believe there is a good
    opportunity to get another project here. " (emphasis added).
           Indeed, after the REMS work was completed, McKinsey continued to work on "Broader Strategy
    work" for another decade.



    FIRST AMENDED PETITION - Browne Pelican PLLC                                                Page 21 of60
                Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 22 of 60
•


           68.            This strategy of insinuating itself into all aspects of its clients' business proved

    enormously successful for McKinsey over the years. It was a strateg McKinsey encouraged its

    consultants to take with clients to great effect:

                      The sell worked: Once ensconced in the boardrooms o the biggest
                      corporate players in the world, McKinsey rarely le , ensuring a
                      steady and growing flow of billings for years if not dee es. In 2002,
                      for example, Business Week noted that at that moment, the firm had
                      served four hundred clients for fifteen years or more. 27

            69.           Purdue was no different. McKinsey counted Purdu as a client at least as early

    as 2004. The precise duration of the relationship between McKinsey and Purdue and its owners

    has not been ascertained, although it is known that McKinsey worked ith Purdue for years before

    Purdue's parent and officers first pleaded guilty to misbranding Oxy ontin in 2007, and that by

    June 2009 McKinsey was actively working with Purdue to increase                 xyContin sales in light of

    that guilty plea and its accompanying Corporate Integrity Agreement. he work continued through

    at least 2018.

            70.           McKinsey partner Maria Gordian, in her March 2 , 2009 "EY 2009 Impact

    Summary" internal report to McKinsey Director Olivier Hamoir nd McKinsey's Personnel

    Committee, recounted her accomplishments that year on the Purdue ccount. The document is an

    annual self-assessment produced by McKinseypartners. In it, Gordian described the state of firm's
                                                                                I
    relationship for Purdue:

           With client work extending through the 3rd quarter, and several additional proposals
           in progress, we continue to expand the depth and breadth o our relationships at
           Purdue. We look forward to deepening our relationships wit the Sackler family
           and serving them on key business development issues, an to expanding our
           relationship with [John] Stewart and other members of the senior management
           team.




           27
                Id. at pg. 136.

    FIRST AMENDED PETITION - Browne Pelican PLLC                                               Page 22 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 23 of 60
•


           71.        McKinsey staffed at least 36 known consultants to urdue, from senior partners

    all the way down through engagement managers to entry-level             ssociates. Throughout the

    unfolding of the nationwide opioid crisis that only continued to wors    after the 2007 guilty plea,

    McKinsey remained steadfast alongside the Sacklers and Purdue eve        step of the way. The mea

    culpas would come only later.

                   e. McKinsey delivers.

           72.         By 2009, McKinsey was working with its lon -time client to craft and

    implement a sales and marketing plan to increase OxyContin sale in light of the Corporate

    Integrity Agreement and the diminishing outlook for Purdue.

           73.         In June 2009, McKinsey advised Purdue senior m nagement, including Craig

    Landau, then the Chief Medical Officer and future CEO, regardin a variety of strategies to

    increase Purdue's opioid sales that were developed using McKinsey s expertise and proprietary

    approaches to problem solving.

                            i. Granular Growth

            74.        McKinsey prides itself on certain managerial tee     iques it professes to have

    detailed knowledge of and expertise in deploying. These techniques are generally applicable to

    problems encountered by many businesses; they are conceptual            ameworks that McKinsey

    deploys when tasked with solving a problem for a client.

            75.        After the first guilty plea, the Sacklers desired dra atic, short-term growth of

    Purdue's opioid sales so as to increase the company's attractivenes as an acquisition target or

    borrower while allowing the Sacklers to take money out of the comp y. One service McKinsey

    offers to its clients is to tell them how to grow.




    FIRST AMENDED PETITION - Browne Pelican PLLC                                         Page 23 of60
                Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 24 of 60
•


                                                                            '
           76.           In order to identify growth opportunities for a cl ent, McKinsey espouses a

    "granular" approach to identifying which subsets of the client's exist ng business are the sources

    of growth and exploiting them for all they are worth. In August 2008,        cKinsey Directors Patrick

    Viguerie and Sven Smit, together with Mehrdad Baghai, published             treatise on the matter: The

    Granularity of Growth: How to Identify the Sources of Growth an Drive Enduring Company

    Performance (Wiley, April 2008). "The key is to focus on granularit , to breakdown big-picture

    strategy into its smallest relevant components." 28

           77.          Previously, in an article in the McKinsey Quarterly ( oincidentally published the

    same month that Purdue pied guilty), the authors explained:

                      Our research on revenue growth of large companies suggest that
                      executives should 'de-average' their view of markets a d develop a
                      granular perspective on trends, future growth rates, and market
                      structures. Insights into subindustries, segments, cat gories, and
                      micromarkets are the building blocks of portfi lio choice.
                      Companies will find this approach to growth indi pensable m
                      making the right decisions about where to compete. 29

           78.          Additionally, McKinsey encouraged a granular ass sment of the geography of

    corporate growth. "The story gets more precise as we disaggregate the company's performance on

    the three growth drivers in 12 product categories for five geographic r gions."30

           79.          One can imagine this strategy applied to a seller f, say, cartons of milk. If

    McKinsey were to perform an analysis of the milk seller's sales and         arketing and discovers that

    the profit margin on milk cartons sold to university cafeterias in dai -producing states is much



           28
               The granularity ofgrowth, Book Excerpt, McKinsey & Company March 1, 2008, available at:
    htt s://www.mckinse .com/business-functions/strate -and-co orate-finan e/our-insi hts/the-
    granularity-of-growth
           29
                Mehrdad Baghai et. al., The granularity of growth, McKinsey Q erly, May 2007, available
    at: https:llwww.mckinsey.com/featured-insights/employment-and-growth/the granularity-of-growth
           30   Id.

    FIRST AMENDED PETITION - Browne Pelican PLLC                                             Page 24 of60
              Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 25 of 60
..

     greater than the margin on cartons sold at convenience stores in the so thwest, and further that the

     milk seller has previously devoted equal amounts of time and resourc~s selling to both university
                                                                            I
                                                                            I


     cafeterias and convenience stores; then McK.insey would likely ,dvise the client to deploy

     additional resources towards selling milk to university cafeterias in dairy-producing states.

     McK.insey's "granular" approach to the milk seller's business cha          els has identified a way to

     increase higher margin sales, leading to newfound growth for the clie t.

             80.       Rather than milk, McKinsey deployed this strategy on OxyContin, a controlled

     substance, after its manufacturer pled guilty to misrepresenting the ad ictive and deadly properties

     of the drug.

                            ii. "Identifying Granular Growth Opportun ties for OxyContin"

             81.       McKinsey's granular analysis of Purdue's OxyCo tin sales efforts led to the

     implementation of a number of strategies to sell more pills.

             82.       By January 2010, McKinsey informed Purdue t at, in accordance with the

     tenants of its granular growth analysis, Purdue could generate "$200, 00,000 to $400,000,000" in

     additional annual sales of OxyContin by implementing McK.insey's s rategies.

             83.       In June of 2012, John Stewart assigned Mc insey to ''understand the

     significance of each of the major factors affecting OxyContin's sales.'

            84.        This McK.insey did in excruciatingly granular d tail, analyzing each sales

     channel for Purdue's opioids for weaknesses and opportunities. For i stance, McK.insey informed

     the Sacklers that "deep examination of Purdue's available marketing purchasing data shows that

     Walgreens has reduced its units by 18%." Further, "the Walgreens ata also shows significant

     impact on higher OxyContin doses." In order to counter these per ived problems, McKinsey

     suggested that Purdue's owners lobby Walgreens specifically to incr ase sales. It also suggested



     FIRST AMENDED PETITION - Browne Pelican PLLC                                            Page 25 of60
                Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 26 of 60
•


    the establishment of a direct-mail specialty pharmacy so that Purdue c uld circumvent Walgreens

    and sell directly to Walgreens' customers. In addition, McKinsey s ggested the use of opioid

    savings cards distributed in neighborhoods with Walgreens locatio s to encourage the use of

    Purdue's opioids despite Walgreens actions.

           85.          The themes of McKinsey's work would be c stallized in a senes of

    presentations and updates made to the Sackler family and Purdue' board of directors in the

    summer of 2013 entitled "Identifying Granular Growth Opportunities for OxyContin."

                             1.   Marketing - Countering Emotional Mes ages

           86.          From the outset of McKinsey' s known work for Pu due, the work was grim. In

    June of 2009, McKinsey teamed with Purdue's Chief Medical Offic r (and current CEO) Craig

    Landau and his staff to discuss how best to "counter emotional m ssages from mothers with

    teenagers that overdosed in [sic] OxyContin."

           87.          Months later, McKinsey advised Purdue to market xyContin based on the false

    and misleading notion that the drug can provide "freedom" and "peac of mind" for its users, and

    concomitantly reduce stress and isolation.

           88.          These marketing claims were tailored to avoid an* pitfalls that the Corporate

    Integrity Agreement might hold. While nonetheless false and misle1ing, these claims regarding

    "freedom" and "peace of mind" of OxyContin users were narrowl tailored in order to avoid

    representations regarding "the withdrawal, drug tolerance, drug                 diction or drug abuse of

    Purdue's products," as specified in Section 111.B.2.c of the Corporate ntegrity Agreement.

           89.          Purdue's marketing materials from that time pe 'od are illustrative of the

    approach: 31

                                                                                I

           31   State of Tennessee v. Purdue Pharma L.P., Case No. 1-173-18   (C~mplaint may 15, 2018) ~ 24.
                                                                                !



    FIRST AMENDED PETITION - Browne Pelican PLLC                                               Page 26 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 27 of 60
•




                                   We sell hope in                                 bottle.


                                                                 .,
                                                                  ~~~·t
                                                                       ~.   ,
                     _____ _
                             ••      ..
                            ..,             .                           ·~

                     ----cioo..~--1.191•
                     .......,..o-...,-~......-.--1.ao•._
                     ... c • ....... ,..._.. ........ .....,.~ ...............




           90.        In addition, McKinsey suggested the tactic of " atient pushback," wherein

    McKinsey and Purdue would foment patients to directly lobby their octors for OxyContin when

    those physicians expressed reservations regarding the administration f Purdue's opioids.

                            2.        Targeting -           Selling More OxyC ntin to Existing High
                                      Prescribers

           91.        Perhaps the key insight McKinsey provided was, us ng its granular approach, to

    identify historically large prescribers and target ever more sales and       arketing resources on them.

           92.        On January 20, 2010, Purdue's board was info                ed of the ongoing work

    McKinsey was performing concerning a new "physician segme tation" initiative whereby

    McKinsey would analyze the opioid prescribing patterns of individual physicians to identify those

    that had historically been the highest prescribers. McKinsey then wor ed with Purdue's sales and

    marketing staff to specifically target those prescribers with a marke ·ng blitz to encourage even

    further prescribing.


    FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page 27 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 28 of 60




       93.        Purdue trained its sales force in tactics to market to       ese high prescribers based

on McK.insey's insights and designed in conjunction with McK.insey.

       94.        Many of the historically highest prescribers of OxyContin - those same

individuals that McK.insey urged Purdue to target for ever more pre criptions - had prescribed

Purdue's OxyContin before the 2007 guilty plea, and had already een subjected to Purdue's

misrepresentations regarding OxyContin that were the subject of that           ilty plea.

       95.        McKinsey identified these physicians - those that ad already been influenced
                                                                           I

by Purdue's misrepresentations and were thus already high prescribe1s - as optimal targets for a

massive marketing push to sell more OxyContin.                             I
                                                                           I



       96.        McK.insey worked assiduously with Purdue over                any years to continually

refine this approach, and required ever-more granular data for its anal sis. More than three years

after the initial introduction of the physician segmentation initiativej McK.insey requested, and

Purdue provided, "prescriber-level milligram dosing data" so that     the~ could further analyze the
                                                                           I

                                                                           I

individual amounts of OxyContin prescribed by individual physicians.I
                                                                           I

       97.        At the same time it requested this "prescriber-level 1*illigram dosing data" from

Purdue, McK.insey urged the Sacklers to strictly manage the target lists f each sales representative

to assure that the maximum amount of each sales representative's ti e was spent with the most

attractive customers.                                                      I


                                                                           I
       98.        On July 23, 2013, Purdue's board discussed conc¢ms about "the decline in

higher strengths" of Purdue's opioids as well as an observed decline i~ "tablets per Rx." In order

to assure that the threat to OxyContin sales growth be addressed,      ~cK.insey       was assigned "to
                                                                           i


                                                                       ht individual doctors."
                                                                           i

actively monitor the number and size of opioid prescriptions written




FIRST AMENDED PETITION - Browne Pelican PLLC                                                Page 28 of60
                Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 29 of 60
!


                                                                              I


             99.      In unveiling of Project Turbocharge to Purdue a d the Sacklers, Mc.Kinsey

    stated that the most prolific OxyContin prescribers wrote "25 times           many OxyContin scripts"

    as less prolific prescribers, and urged Purdue and the Sacklers to "ma e a clear go-no go decision

    to 'Turbocharge the Sales Engine"' by devoting substantial capital to ard Mc.Kinsey's plan.

             100.     Mc.Kinsey also stated that increased numbers of vi its by sales representatives

    to these prolific prescribers would increase the number of opioid pr scriptions that they would

    write.

             101.      By November 2013, Mc.Kinsey had obtained the p ysician-level data they had

    previously requested, and continued to study ways to sell additional          xyContin prescriptions by

    refining and targeting the sales pitch to them. The Purdue board was          pt apprised of Mc.Kinsey's

    progress.

                           3.   Titration - Selling Higher Doses of Oxy

             102.      McKinsey understood that the higher the dosage trength for any individual

    OxyContin prescription, the greater the profitability for Purdue. Of co rse, higher dosage strength,

    particularly for longer periods of use, also contributes to opioid depe       ency, addiction and abuse.

    Nonetheless, Mc.Kinsey advised Purdue to focus on selling higher stre gth dosages of OxyContin.

             103.      Consistent with its granular growth analysis, as arly as October 26, 2010

    Mc.Kinsey advised the Sacklers and the Purdue board that Pur ue should train its sales

    representatives to "emphasiz[ e] the broad range of doses," which wo Id have the intended effect

    of increasing the sales of the highest (and most profitable) doses of 0 yContin.

             104.      Mc.Kinsey's work on increasing individual prescrip ion dose strength continued

    throughout the time period Mc.Kinsey worked with Purdue. The Sac lers were informed on July

    23, 2013 that Purdue had identified weakness in prescribing rates              ong the higher doses of



    FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page 29 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 30 of 60
•


    OxyContin, and reassured the Sacklers that "McKinsey would analyz the data down to the level

    of individual physicians" in order to study ways to maximize th sales of the highest-dose

    OxyContin pills.

           105.        Purdue implemented McKinsey's suggestions thro gh adopting the marketing

    slogan to "Individualize the Dose," and by 2013 encouraged its sales epresentatives to "practice

    verbalizing the titration message" when selling Purdue's opioids to pr scribers.

                            4.   Covered Persons - Sales Quotas and Inc ntive Compensation

           106.        McKinsey urged the use of quotas and bonus pa        ents to motivate the sales

    force to sell as many OxyContin prescriptions as possible.

           107.        Notably, this behavior was contemplated by th        2007 Corporate Integrity

    Agreement, which required Purdue to implement written policie regarding "compensation

    (including salaries and bonuses) for [sales representatives] engage in promoting and selling

    Purdue's products that are designed to ensure that financial incenti es do not inappropriately

    motivate such individuals to engage in the improper promotion ors !es of Purdue's products."

    (emphasis added).

           108.         By 2010, Purdue had implemented a 4-year plan, onsistent with McKinsey's

    strategy, to dramatically increase the quota of required annual s les visits by Purdue sales

    representatives to prescribers. The quota was 545,000 visits in 20 0, 712,000 visits in 2011,

    752,000 in 2012, and 744,000 visits in 2013.

           109.         On August 8, 2013, as part of their "Identifying Gr ular Growth Opportunities

    for OxyContin" presentation, McKinsey urged the Sacklers to "esta lish a revenue growth goal

    (e.g., $150M incremental stretch goal by July 2014) and set monthly rogress reviews with CEO

    and Board."



    FIRST AMENDED PETITION - Browne Pelican PLLC                                        Page 30 of60
                  Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 31 of 60




                11 O.                   In its "Identifying Granular Growth Opportunities £ r OxyContin" presentation

to the Purdue board in July 2013, McKinsey nonetheless urged Purd e, in addition to increasing

the focus of the sales force on the top prescribers, to also increase the o erall quotas for sales visits

for individual sales representatives from 1,400 to 1,700 annually.

111.              In 2013, McKinsey identified one way that Purdue could sq eeze more productivity out

of its sales force: by slashing one third of the time devoted to that P rdue devoted to training its

sales force (from 17.5 days per year to 11.5 days):


      One possible way to attain benchmark -1500 calls per ar Is to decrNse
      training mys by -I days and Increase 1cans per my by % :: ·en· ~1trou1e
                                                                                                                                                                                                              to benc:tmark
                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                       I
       Current c1U activity                                                                                            Potentlal n1w al1oc lion                                                                                                        I..
       Number af •on tenftory" days per year                                                                   \       Number of ...on terr: tory" days per year
                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                       I.
                                                                                                                                                                                                                                                       I

       Item                                                                               Days1.                       Item                                                                                                        Days1_              I
       Number of working days
           ''
                                                                                            260
                '••••ln,.111•t•1elll.IO••••·• . . ll .. ,111t•U••I• ••••••11 .. ,11 .. 1Wt•t•I.•• I   •   'I
                                                                                                                       Number of working
                                                                                                                       -1   tt•<IOloto   1• ................. ,,.,,,,,,,        lo•o . . . . .
                                                                                                                                                                                                                                              260
                                                                                                                                                                                                 l • l t • l • • l , . H o l • t.. Mott•ttl.110   I>
                                                                                                                                                                                                                                                       Ir
       Holfdays                                                                                -11.3               I   Holidays                                                                      ..                                  • 11.3
       Vaw~tion         and oths time Dff                                                      -27.2
                                                    \ Vaaltion_mid othet:_li e off., .......,. ··- -27.2                                                                                                                                               1
       Trainings and meetings .. ..          ·17.IS 1 Trairings and meet' s ••n••··••111.•.11•....._......
      IOtlier company-related ume ctr d flekl -4.3 I Other company-nut time oft of flekl -4.3
                                                                                                       •11.5. .    I   •         ..                                        ..           .. •
                                                                                                                                                                                                                                                       1f
      Total days
      Avg c:alls per day
      Tot.! c.Cls.,.r ~-
                                                                                    x
                                                                                              t 99. 7
                                                                                                 7 I Avt cal .. per day
                                                                                               1M:
                                                                                                                       Total days                                                                                                       205.7
                                                                                                                                                                                                                                            7.3S
                                                                                                                                                                                                                                          11t2
                                                                                                                                                                                                                                                    I
...
                                                                                                                                                                                                     ........,.,~,                                 .   .
                                                                                                                                                                                                                                                       ..
                112.                    By eliminating one third of the amount of time sales representatives were

required to be in training, McKinsey projected that Purdue could s ueeze an additional 5% of

physical calls per day out of its newly less-trained sales force.



FIRST AMENDED PETITION - Browne Pelican PLLC                                                                                                                                                                               Page 31 of60
                 Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 32 of 60
•


            113.       Additionally, McK.insey advised Purdue on how to c aft incentive compensation

    for the sales representatives, who were Covered Persons pursuant to the Corporate Integrity

    Agreement. McK.insey knew that, combined with the strictures of sale quotas and less training for

    the sales force, bonus/incentive compensation to the sales representati es based on the number of

    OxyContin prescriptions the representative produced could be a po erful driver of incremental

    OxyContin sales.

                            5.      Increasing the Overall Size of the 0 ioid Market: the Larger
                                    the Pie, the Larger the Slice

            114.        Consistent with McK.insey's mandate, Purdue inc ntivized its sales staff "to

    increase not just sales of OxyContin but also generic versions of ex ended release oxycodone."

    Typically, one would not wish to encourage the sales of generic co petitors that offer a similar

    product to your own. If, however, your goal is to position a company s as to look like an attractive

    acquisition target, the growth of the overall opioid market is just as im ortant as one's own market

    share: "Whereas pharma salespeople are usually compensated based n their ability to grow sales

    of a particular medicine, part of the bonus for Purdue's staff was calc lated in relation to the size

    of the overall market. " 32

            115.        Notably, this notion that the size of a company's ma et share is not as important

    as the size of the overall market in which it competes is a core insi       t of McKinsey' s granular

    approach to identifying corporate growth opportunities. Describing t eir authors' conclusions in

    The Granularity of Growth, McK.insey stated, "One of their most s rprising conclusions is that
                                                                            !
                                                                            !

    increased market-share is seldom a driver of growth. They contend, i stead, that growth is driven


            32
             See David Crow, How Purdue's 'one-two' punch fuelled the mark tfor opioids, Financial Times,
    September 9, 2018, available at: ht s://www.ft.com/content/8e64ec9c-b13 -1 le8-8d14-6fD49d06439c




    FIRST AMENDED PETITION - Browne Pelican PLLC                                           Page 32 of60
                 Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 33 of 60
•


    by where a company chooses to compete: which market segments it articipates in ... the key is

    to focus on granularity, to breakdown big-picture strategy into its small st relevant components."33

            116.         In other words, "Purdue's marketing force was in irectly supporting sales of

    millions of pills marketed by rival companies."34 "It's the equivalent o asking a McDonald's store

    manager to grow sales of Burger King and KFC," stated a government fficial with the Department

    of Health and Human Services. 35 McKinsey designed this plan. 36

                       f. Transformation: Purdue implements McKinsey's strategies.

            117.         As early as September 11, 2009, McKinsey told P rdue that it could generate

    $200 million to $400 million in additional annual sales of 0                       ontin by implementing

    McKinsey's strategy based on the opportunities its granular gro                 h analysis had identified.

    McKinsey reiterated its assurances regarding the hundreds of milli ns of dollars of additional

    OxyContin sales on January 20, 2010.




            33 The granularity of growth, Book Excerpt, McK.insey & Compan , March 1, 2008, available at:
    htt s://www.mckinse .com/business-functions/strate -and-co orate-finan e/our-insi hts/the-
    granularity-of-growthhttps://www.mckinsey.com/business-functions/strate -and-corporate-finance/our-
    insights/the-granularity-of-growth
            34
             See David Crow, How Purdue's 'one-two' punch fuelled the mark tfor opioids, Financial Times,
    September 9, 2018, available at: htt s://www.ft.com/content/8e64ec9c-bl3 -l le8-8dl4-6ill49d06439c
            35   Id.
            36
               Worth noting is that this strategy of increasing overall opioi         sales directly benefitted the
    Sacklers through their ownership of Rhodes Pharma. See infra, ~ 35. Espe        ially worth noting is that this
    strategy also benefitted McKinsey's other opioid clients, such as Johnson         d Johnson. See infra, ~ 145.
    "They have a huge amount of inside information, which raises serious co          ict issues at multiple levels,"
    stated a former consultant, referring to McKinsey's influential role as advis    r to multiple participants in a
    given industry, such as opioid manufacturing. It "puts them in a kind of         ligarchic position." Michelle
    Celarier, The Story McKinsey Didn't Want Written, Institutional lnvesto         , July 8, 2019, available at:
    htt s://www.institutionalinvestor.com/article/b I 5z' dcr97k2 /The-Sto -M       Kinse -Didn-t-Want-Written




    further drive the salesforce to be more res onsive to formul

    FIRST AMENDED PETITION - Browne Pelican PLLC                                                   Page 33 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 34 of 60




        118.      Purdue accepted and, with McKinsey's ongom                  assistance, implemented

McK.insey's strategies for selling and marketing OxyContin.

        119.      For instance, in January 2010, Purdue was training is sales and marketing force

on the new sales tactics based on a "physician segmentation" initiativ~ that McK.insey urged. The
                                                                         I


strategy developed as a result ofMcKinsey's granular analysis of Ox Contin sales channels. The

initiative sought to identify the most prolific OxyContin prescribers nd then devote significant

resources towards convincing those high prescribers to continu                to prescribe ever more

OxyContin, in higher doses, for longer times, to ever more patients.
                                                                         I

        120.      On January 20, 2010, the Purdue board was informed of the progress m

implementing McK.insey's "physician segmentation" initiative.

        121.      This collaboration would continue over the course fof the relationship between
                                                                         I
                                                                         !
                                                                         !


Purdue and McKinsey.

        122.      During the time that McKinsey was advising            P~rdue, Purdue deliberately
minimized the importance of the Corporate Integrity Agreement. In 2t08, Carol Panarajoined the

Purdue Pharma sales force from rival Novartis. She would stay with the company until 2013,

during which time McKinsey was responsible for increasing Ox                 ontin sales at Purdue, and

culminating with the implementation ofMcK.insey's "Project Turboc arge," beginning September

2013.

        123.       Ms. Panara stated that the 2007 guilty plea was de iberately minimized by the

company in presentations to its sales staff: "They said, 'we were sufd, they accused us of mis-
                                                                         !

marketing, but that wasn't really the case. In order to settle it and get ~t behind us we paid a fine.'
                                                                         I




FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page 34 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 35 of 60



                                                                                     37
You had the impression they were portraying it as a bit of a wit            hunt."        (Purdue and its

executives paid $634.5 million in fines.)

       124.        Consistent with McKinsey's mandate, McKinsey de ised methods for sales staff

to sell OxyContin to doctors while at the same time maintaining tee         ical compliance with the

Corporate Integrity Agreement: Ms. Panara stated that, though she \\jas told she could not flatly
                                                                        I
claim that OxyContin was better or safer than other opioids, "she was t1ained to talk about products

in ways that implied that it was safer." She might tout OxyContin's 12-hour formulation to a

prescriber. "You could say that with a shorter-acting medication thr wears off after six hours,

there was a greater chance the patient was going to jump their dosin& schedule and take an extra

one a little earlier. We couldn't say [it was safer], but I remember~ were told that doctors are
                                                                                              38
smart people, they're not stupid, they'll understand, they can read betf.veen the lines."
                                                                        !




                       i.   Project Turbocharge

        125.       In 2013, the year after the Corporate Integrity A eement expired, McKinsey

urged a number of transformational sales and marketing tactics that w       Id further boost OxyContin

sales. McKinsey described these tactics to the Purdue board of dir ctors in a series of updates

entitled "Identifying Granular Growth Opportunities for OxyContin" in July and August of 2013.

        126.       McKinsey dubbed their overall sales and marketing strategy for Purdue "Project

 Turbocharge," and urged the Sackler family and the board to adopf it. Specifically, McKinsey

 urged the board to "make a clear go-no go to 'Turbocharge the Sales ~ngine. '"
                                                                        '



        127.       The Sacklers were impressed with McKinsey's tork. On August 15, 2013,

 Richard Sackler emailed Mortimer D.A. Sackler, "the discoveries ofMcKinsey
                                                                   I
                                                                            are astonishing."


         See David Crow, How Purdue's 'one-two' punch fuelled the mar etfor opioids, Financial Times,
        37

 September 9, 2018, available at: htt s://www.ft.com/content/8e64ec9c-bl 3-l le8-8dl4-6fD49d06439c
        38   Id.


 FIRST AMENDED PETITION - Browne Pelican PLLC                                                Page 35 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 36 of 60




       128.        Eight days later, on August 23, 2013, McK.insey p       ners met with the Sackler

family - not the Purdue board of directors - in order to pitch Proj t Turbocharge. Dr. Amab

Ghatak, one of the McKinsey partners leading the Purdue account, rec unted the meeting to fellow

partner Martin Elling in an email exchange: "[T]he room was filled rnly with family, including

the elder statesman Dr. Raymond [Sackler] ... We went through exhi~it by exhibit for about 2 hrs

... They were extremely supportive of the findings and our recomm~mdations ... and wanted to

strongly endorse getting going on our recommendations."

       129.        Elling, a co-leader of the Purdue account, remarked m the same email

correspondence that McK.insey's "findings were crystal clear to" Ilthe Sacklers, and that the
                                                                       I




Sacklers "gave a ringing endorsement of 'moving forward fast."'

       130.         As a result of the Sackler family endorsement of McKinsey's proposals, the

following      month   Purdue   implemented     Project   Turbochargel based       on    McKinsey's

recommendations. In adopting "Project Turbocharge," Purdue a¢knowledged the improper

connotations of the name, and re-christened the initiative the deci~edly more anodyne "E2E:

Evolve to Excellence."39

        131.        Evolve to Excellence ("E2E") was the theme of P*rdue's 2014 National Sales

Meeting.

        132.        CEO John Stewart also told sales staff that board !member Paolo Costa was a
                                                                       !


"champion for our moving forward with a comprehensive 'turboctlarge' process," referring to

McK.insey's plan.




        39Regarding the name change, CEO John Stewart wrote to McKit}sey partners Rob Rosiello and
Arnab Ghatak on August 15, 2013: "Paolo Costa was especially engaged i* the discussion and he (among
others) will be a champion for our moving forward with a comprehensive 1turbocharge' process - though
we do need to find a better and more permanently appropriate name." ( em~hasis added).

FIRST AMENDED PETITION - Browne Pelican PLLC                                            Page 36 of60
           Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 37 of 60




          133.     After Purdue adopted McKinsey's recommendatio s, McKinsey continued to

work with Purdue sales and marketing staff reporting to Russe 1 Gasdia during Purdue's

implementation of McKinsey's recommendations.

          134.     In fact, the entire E2E initiative was overseen by NfcKinsey and some Purdue

executives, who together comprised the E2E Executive Oversight Teapt and Project Management

Office.

          135.       At the same time, the Sacklers were kept informetl of the implementation of

McKinsey's OxyContin strategy. According to a September 13, 2013 board agenda, the board

discussed with the Sacklers the ongoing implementation ofMcKinsey's sales tactics.

          136.       McKinsey's Project Turbocharge, now re-named Evolve to Excellence, called

for a doubling of Purdue's sales budget. Under McKinsey's prior tut¢lage, Purdue's promotional

spending had already skyrocketed. McKinsey's influence on Purduers operations after the 2007

guilty plea is stark:




                 --
                 -

                 -
                     ..
                          - - - -- - -- - - - -
                          llJ•lll•lll•lll•lll•lll4Jll•lll•tlt•111•111•111•


                                                                                     --
                                                                             111111•11141


                                                                             ~ ~
FIRST AMENDED PETITION - Browne Pelican PLLC                                                Page 37 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 38 of 60




        13 7.       At the time of McK.insey' s first known work or Purdue, Purdue spent

approximately $5 million per quarter on sales and marketing. By th time McK.insey's Project

Turbocharge had been implemented, total quarterly sales and mar eting spending at Purdue

exceeded $45 million per quarter, an increase of 800%.

        138.        Project Turbocharge continued despite the arrival of a new CEO at Purdue. On

January 17, 2014, new CEO Mark Timney received reports from McJKinsey emphasizing that, in

order to increase profits, Purdue must again increase the number of 1sales visits to "high-value"

prescribers, i.e. those that prescribe the most OxyContin. 40

        139.        McK.insey also urged, consistent with their granular approach, that sales

representatives devote two-thirds of their time to selling OxyContin1 and one-third of their time

selling Butrans, another Purdue product. Previously, the split had bee~ fifty-fifty.

        140.        Purdue implemented McK.insey's suggestion.

                 g. McKinsey's efforts triple OxyContin sales.

        141.        Purdue got what it wanted out ofMcK.insey. Betwe¢n the years of2008 through

2016, Purdue distributed in excess of$4 billion to the Sackler family, with $877 million distributed

in 2010 alone.




        40
            In fact, recent deposition testimony suggests McKinsey may hav~ even been responsible for the
fact that Tirnney was given the CEO job at Purdue in the first place. On October 30, 2020, Timney provided
the following testimony (emphasis added):
                 Q: Are you familiar with McKinsey & Company?
                 A: I decline to answer on the ground that I may not be con:ipelled to be a witness
                 against myself in any proceeding.
                 Q: Did individuals at McKinsey assist you in getting hired ~s the CEO of Purdue?
                 A: I decline to answer on the ground that I may not be   co~pelled to be a witness
                 against myself in any proceeding.                           i




FIRST AMENDED PETITION - Browne Pelican PLLC                                                Page 38 of60
            Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 39 of 60




       142.        These distributions would not have been possible wi hout the McKinsey's work

dramatically increasing OxyContin sales.

       143.        The Sacklers were aware of the value McKinsey rovided: on December 2,

2013, CEO John Stewart informed Kathe Sackler and Vice Presid nt of Sales and Marketing
                                                                           I



Russell Gasdia Project Turbocharge "was already increasing p~escriptions and revenue."
                                                                           i
                                                                           I
                                                                           I

Crucially, these results were already being realized before the strateg was fully deployed as the

theme of the 2014 National Sales Meeting.

       144.        McKinsey's contributions to Purdue's growth a er 2007 are remarkable.

OxyContin sales should have naturally declined: the Department of Jpstice identified OxyContin
                                                                           I


sales that were illegitimate because of Purdue's conduct, and       th~        Inspector General of the

Department of Health and Human Services entered into a Corporate Itjtegrity Agreement whereby

Purdue was monitored to assure that those sales did not continue.

       145.        In 2007, the year of Purdue's guilty plea, net     ~ales       of OxyContin totaled

approximately $1 billion. 41
                                                                       I


       146.        The guilty plea "did little to stem Purdue's blisteripg growth rate." In fact, by

2010, after McKinsey was advising Purdue on how to maximize sal,, OxyContin sales exceeded

$3 billion: a tripling ofrevenue from OxyContin sales. 42              i




       147.        Under McKinsey's guidance, OxyContin would ieach their all-time peak in

2013, the year McKinsey proposed, and Purdue adopted, Project Turtocharge. 43 That OxyContin
                                                                       !




       41
         See David Crow, How Purdue's 'one-two' punch fueled the mark tfor opioids, Financial Times,
September 9, 2018, available at: htt s://www.ft.com/content/8e64ec9c-b13 -1 le8-8d14-6f049d06439c




FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page 39 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 40 of 60




sales peaked in 2013 is especially notable, given that overall opioi prescriptions had already

peaked three years earlier, in 2010. 44 McKinsey's efforts added a fin 1 boost to OxyContin sales
                                                                            I
before the eventual unraveling, and Purdue's decision, in the end, to cpase marketing the drug.

        148.        By 2018, with OxyContin sales in their inexorable !decline, Purdue announced

that it would cease sending sales representatives to healthcare proviJers to promote OxyContin.

The ranks of sales representatives were cut back to two hundred peopte - the approximate size of

Purdue's sales staff prior to the initial launch of OxyContin.

        149.        In 2014, according to Purdue, there were 5.4 milli<i>n OxyContin prescriptions

written, 80% for twelve-hour dosing. Of those prescriptions, more thatp. half were for doses greater

than 60 milligrams per day.

                 h. McKinsey knew.

        150.        McKinsey has long maintained a Pharmaceuticals and Medical Products

("PMP") industry practice group dedicated to working with pharmac~utical companies. In 2003,

when McKinsey's relationship with Purdue began, the PMP group was led by Michael Pearson.

Pearson worked for McKinsey for 23 years and was a member of th~ firm's shareholder council

(McKinsey's equivalent of a board of directors) in addition to          lea~ing PMP before departing
McKinsey in 2008 to helm Valeant Pharmaceuticals. 45




        44
          Gery P. Guy Jr, at al., Vital Signs: Changes in Opioid Prescribin$ Patterns in the United States,
2006-2015, Centers for Disease Control and Prevention,                 Jul)'1 7, 29017, available at:
https://www .cdc.gov/mmwr/volumes/66/wr/mm6626a4.htm                         ·
        45
          John Gapper, McKinsey'sfingerprints are all over Valeant, Financial Times, March 23, 2016,
available at: https://www.ft.com/content/Obb3 7fd2-ef63-l l e5-aff5-l 9b4e2~3664a
        Notably, Rob Rosiello, a McKinsey partner who was a co-lead of the Purdue account, went on to
join Pearson at Valeant in 2015 as Chief Financial Officer.



FIRST AMENDED PETITION - Browne Pelican PLLC                                               Page 40 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 41 of 60




        151.        Pearson stated, "At McKinsey pharmaceuticals was one of our biggest industry

groups."46 Pearson was "not the quintessential suave and intellectual McKinsey partner. He was

loud and profane and was seen, in the words of one former colleague as 'sharp-edged and sharp

elbowed.' " 47

        152.        Under his     leadership,   McKinsey's knowledg            and   expertise in the

pharmaceutical industry was significant. By 2009, McKinsey describ~d its capabilities: "We have
                                                                           I
                                                                           I


an unparalleled depth of both functional and industry expertise as weH as breadth of geographical

reach. Our scale, scope, and knowledge allow us to address problems t~at no one else can. At heart,

we are a network of people who are passionate about taking on immeqse challenges that matter to

leading organizations, and often, to the world."

        153.        In 2012, while advising Purdue, McKinsey describt1<f its health care capabilities

thusly: "Indeed, there is a doctor in the house. We have more t*an 1,700 consultants with

significant healthcare experience, including more than 150 physicia4s and 250 consultants with

advanced degrees in genetics, immunology, biochemical engineering, reurobiology, and other life

sciences. We also have 75 consultants with advanced degrees illl public health, healthcare

management, and related fields."                                          I

        154.                                                              f
                    By the time McKinsey was working with Purdue on ales and marketing in 2009,
                                                                          I

it already had extensive experience with opioids in particular. As eary as 2002, McKinsey was

advising other opioid manufacturers regarding methods to boost sales lof their drugs. For example,


        46
           Michael Peltz, Mike Pearson's New Prescription for the Pharmaqeuticals Industry, Institutional
Investor, September 3, 2014, available at:                               ·

pharmaceuticals-industry
        47
          John Gapper, McKinsey'sfingerprints are all over Valeant, Fin cial Times, March 23, 2016,
available at: ht s://www.ft.com/content/Obb37fd2-ef63-l le5-aff5-19b4e2 3664a



FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page 41 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 42 of 60




on March 14, 2002 McK.insey prepared a confidential report for Johns    & Johnson regarding how

to market their opioid Duragesic. Incredibly, one of the recommenda ons McK.insey provided to

Johnson & Johnson was that they concentrate their sales and marketin efforts on doctors that were

already prescribing large amounts of Purdue's OxyContin. 48

       155.       As early as 2002 McK.insey had such intricate        owledge of the sales and

marketing practices of opioid manufacturers, generally, and Purdu 's efforts with OxyContin,

specifically, that it was able to recommend to a competitor of Purdue that it boost its own opioid

sales by following in the footsteps ofPurdue.

       156.       What is more, on September 13, 2013 McKinseyb efed Purdue on the ongoing

concerns regarding OxyContin addiction and diversion among prescri ers:




       48Chris McGreal, Johnson & Johnson faces multibillion opioids lawsuit that could upend big
pharma, The Guardian, June 23, 2019, available at: htt s://www.the ardian.com/us-
news/2019/jun/22/johnson-and-johnson-opioids-crisis-lawsuit-latest-trial



FIRST AMENDED PETITION - Browne Pelican PLLC                                        Page 42 of60
           Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 43 of 60




           Findings on messaging and positioning


               • Oplo* ewral . . atll W.MM!laa eftiiCtiWfl Hd HCMMl'Jdas8 el pelttHlwa.
                 hM.lgtl ..................... .......

               • Key Iheme.I fram prmaiber lnMrYien on abJ&a detenents auc:1e
                    Prescriber~ ot 1bl.Jse ~Md llbei1 cnanae
                                                                      111'
                                                                                                            I.
                                                                                                            •..
                 - Opaiwa•'mr v a 1;         .,..._..,...,_wry                                              I

                 - Molt~- HICtmH . . . . . . . . . butatttmpt
                    prated thernlelwt
                 - COMenll ftlfMin Ital ............ IOltlddf... er•
                                                                                                            I
                                                                                                            I
                 - Let.s hformed pregcrlbers ask for lldcfttionaJ Wormatlon
                   abuaa dew~ent fomwlaliornli                                                              I
               • Eltiating Millicl!I ff!March auggfftll th.t mollt phplclanadD ,_. 11.-t
                 ,.,.,mu.._pcniltiwly lmpMb ....1r praatingMl1M1¥1411f.1 and fNll diftmi-.,
                                                                                                            Ir
                 •1•     and rqulatory concerns conianue ID Miah on            bers                         •
                                                                                                            I
       r




       157.       In a PowerPoint slide entitled "Findings on messagi g and positioning," part of

a presentation to Purdue entitled "OxyContin growth opportuniti s: Phase 1 Final Report:

Diagnostic," McK.insey noted that "most prescribers are concerned a out abuse," and that "most

physicians do not feel that [OxyContin] reformulation positively impacts their prescribing

behavior, and that diversion, abuse and regulatory concerns continue t weigh on prescribers."

       158.       Indeed, one reason that Purdue had knowledge th t their own products were

addictive and dangerous is because McK.insey told them.

       159.       In February 2009, only months prior to McK.ins y's first known work for

Purdue, Dr. Art Van Zee, in his peer-reviewed article in the Americ              Journal of Public Health

entitled "The promotion and Marketing of OxyContin: Commerci~l Triumph, Public Health
                                                                             I


Tragedy," stated the matter plainly: "Compared with noncontrolle1 drugs, controlled drugs,

FIRST AMENDED PETITION - Browne Pelican PLLC                                 1
                                                                                           Page 43 of 60
                Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 44 of 60
•                                                                                i




    with their potential for abuse and diversion, pose different public l.alth risks when they are
                                                                                 i
    overpromoted and highly prescribed." (emphasis added). By 2004, 'jOxyContin had become the

    most prevalent prescription opioid in the United States." 49

            160.        Further, Dr. Van Zee identified the precise tactics t~at McK.insey deployed for
                                                                                 '
    Purdue as a source of OxyContin misuse and abuse, and             suggest~d      that regulation may be
                                                                                 i
    appropriate to curtail its use: "The use of prescriber profiling data to target high-opioid prescribers

    - coupled with very lucrative incentives for sales representatives -   w~uld seem to fuel increased
                                                                             I
                                                                             i
    prescribing by some physicians - perhaps the most liberal prescribers of opioids and, in some

    cases, the least discriminate." 50

            161.        Of course, to argue that McK.insey had contemporal!leous knowledge of the fact

    that increasing OxyContin sales create ever more addiction and misuse in some ways misses the

    point. It disregards the context in which McKinsey was operating aftet 2009: advising a monoline

    manufacturer of opioids about sales and marketing practices for its     a~dictive    products while that

    manufacturer is bound by a 5-year Corporate Integrity Agreement cotering the very same opioid
                                                                             i


    sales and marketing practices. In 2012, OxyContin accounted for 94% of Purdue's revenue. 51 As

    late as 2018, it remained 84% of Purdue's revenue. 52

            162.        McK.insey's mandate was to increase Purdue's opiqid sales during a time when

    Purdue was obligated to restrict its previous marketing strategies because those strategies had

    caused the overprescribing of opioids and the inevitable consequenaes thereof. McKinsey's job


           49
              Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
    Tragedy,     American      Journal    of    Public  Health,    February   2009,    available    at
    https://www .ncbi.nlm.nih.gov/pmc/articles/PMC2622774/pdf/221.pdf
           50   Id.
           51
                Gerald Posner, Pharma, pg. 524 (Simon & Schuster 2020).
           52   Jd.


    FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page 44 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 45 of 60




was to counter the intended results of the Corporate Integrity Agree ent; to devise strategies to

sell as many pills as conceivably possible. Under McK.insey's tutelage, Purdue's growth continued

its upward trajectory unabated, the Corporate Integrity Agreement no            ithstanding.

       163.        IfMcK.insey was not aware of the adverse conseque ces of OxyContin, the drug

it was paid to sell, such ignorance could not survive the granular re~lity of its relationship with

Purdue. In June 2009, the earliest known work McKinsey perform                  for Purdue53 consisted of

"countering the emotional messages from mothers with teenagers that overdosed on OxyContin."

        164.       Another indication that OxyContin sales should n t be turbocharged: during

McKinsey's work for Purdue, Purdue was unable to purchase produc liability insurance to cover

its practice of selling OxyContin.

        165.       McK.insey's method of aggressive marketing of opioids to prescribers has

demonstrably exacerbated the opioid crisis. A recent Journal of Am~rican Medical Association

study analyzed the Centers for Medicare and Medicaid Services! Open Payments database

regarding pharmaceutical company marketing efforts towards docto s, as well as CDC data on

prescription opioid overdose deaths and prescribing rates, in I order to assess whether
                                                                            I
pharmaceutical marketing of opioids to physicians affected the rate of trescription opioid overdose


                                                                            I



                                                                            '

                                                                            I
        53In a 2013 presentation to Purdue's CEO and VP of Sales and MJrketing, McKinsey referenced
McKinsey's "prior experiences serving Purdue that go back 10 years." Pre~entation by McKinsey to John
Stewart and Russell Gasdia entitled Identifying granular growth opportunit~es for OxyContin: First Board
Update, dated July 18, 2013, Pg. 2.                                        ·
         While McKinsey's relationship with Purdue dates back to approxi~ately 2003, the earliest known
details of its work for Purdue date to June 2009. What McKinsey did for Purque before 2009 is not presently
~~                                                                          I

                                                                            I




FIRST AMENDED PETITION - Browne Pelican PLLC                                                   Page 45 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 46 of 60




deaths. Notably, the study analyzed these marketing practices begi               ing August 1, 2013 and

ending December 31, 2015. 54

       166.          These dates are significant, as the study capture the same timeframe that

McKinsey's Project Turbocharge was implemented at Purdue.

       167.          The study noted "physician prescribers are the most frequent source of

prescription opioids for individuals who use opioids nonmedically." 55

        168.         The study found that "increased county-level opioi marketing was associated
                                                                            I

with elevated overdose mortality 1 year later, an association mediatedlby opioid prescribing rates;

per capita, the number of marketing interactions with           physician~      demonstrated a stronger

association with mortality than the dollar value of marketing." 56

        i.Coda

        169.         Marvin Bower, a founding father of McKinsey a               managing director of the

firm from 1950 to 1967, instilled an ethos at McKinsey that has bee reinforced throughout the

decades as a core value of the firm: "Deliver bad news if you must, b .t deliver it properly." 57

        170.         McKinsey's work with Purdue, which began just afler his death in 2003, would
                                                                            i
have been unrecognizable to Bower, one of the founders of mode                   management consulting.

Instead of acknowledging the elephant in the room - that Purdue s business was knowingly

maximizing the amount of addictive and deadly opioids sold in the U ited States - and delivering




                                                                            !
                                                                            I
        54 Scott E. Hadland et. al., Association of Pharmaceutical Industry 'f.Jarketing of Opioid Products
with Mortality from Opioid-Related Overdoses, JAMA Network, Jantjary 18, 2019, available at:
https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2720914        l
        55   Id.
        56   Id. (emphasis added)
        57
             McDonald, The Firm, pg. 35.

FIRST AMENDED PETITION - Browne Pelican PLLC                                                Page 46 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 47 of 60




that bad news properly to the client, McKinsey instead committed to partner with Purdue to

maximize opioid sales, the torpedoes be damned.

        171.        On October 23, 2017, the president of the United tates declared the ongoing

nationwide opioid epidemic a "public health emergency." Even at this late hour in the crisis,

McKinsey continued to propose solutions to the Sacklers and Purdue to further boost opioid sales.

These solutions were fashioned, in perfect McKinsey parlance, as "high impact interventions to

rapidly address market access challenges."

         172.       Less than two months after the public health emerg~ncy declaration, McKinsey

proposed these high impact interventions to Purdue and its board. Among them was perhaps

McKinsey's most audacious gambit of the entire Purdue relationship: paying money - "rebates" -

to health insurers whenever someone overdosed on Purdue's drug.

         173.       Once again, in perfect McKinsey parlance 58 , these payments for future

OxyContin overdoses were christened "Event-Based contracts.": To wit,
                                                                              !




        58
           "Consultant-ese," when applied to work as grim as maximizina opioid sales in the face of a
national disaster, led one former McKinsey consultant to state: "This is the b$ality of evil, M.B.A. edition."
Walt Bogdanich and Michael Forsythe, McKinsey Proposed Paying Pharrmacy Companies Rebates for
OxyContin       Overdoses,     New     York    Times,       November         21,   2020,      available    at:
https://www .nytimes.com/2020/11/27/business/mckinsey-purdue-oxycontiiopioids.html

FIRST AMENDED PETITION - Browne Pelican PLLC                                                  Page 47 of60
            Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 48 of 60




                             Important considerations when designing an Eve,.-Based
                             Contract
                                        Key facts   - - - - - - - - - - Implications
                                        • There all! -1200 00/0UO opioid -             • 00/0UO             can be tracked
                                          per million members In a year•                 determine an       ldence rate

                                                                                                        I
                                        • 4% of 00/0UOs Involve any level              •   OxyContin·rel~ted 00/0UO -
                                          of OxyContln, mostly (>90%)                      can be define~ In a simple way
                                          without other EROs

                                        • Today !hell! are -so ......s of OxyContin-   • 2019 rates exJ1ected to be around
                                          ll!lated 00/0UOs per million members           6 0 - per~ million memben
                                          per year• and has arown by 5% annually         per year, with sensitivity of 45·75
                                          between 2014-16                                -      per mi ion members
                                                                                                        I

                                        • Meaningful rebate amounts per 00/0UO         • Need to det*ne which payment
                                          -      can vary from-$6k                         amountisoptl al
                                          (cost of OxyContin') to -$14k
                                          (excess medical costs')

                                        • For top 7 accounts, rebate exposure          • Exposul'I! coutil vary if projected
                                          ranaes from '"$3-15M per year, with the        00/0UO rate' differ from expected
                                          exception of CVS and ESI




                       35




       174.          Helpfully, McKinsey provided estimates for the fuhµ-e costs of these "events."59

McKinsey noted that, if Purdue were to start making overdose                                        p~yments,                it would "need to

determine which payment amount is optimal."

       175.          A "meaningful" amount, according to McKinsey, wpuld be somewhere between

six and fifteen thousand dollars for each person who overdoses or dev~lops opioid-use disorder as

a result of Purdue's drugs:




       59
            McKinsey defined an "event" as "first occurrence for overdose 011 opioid use disorder."

FIRST AMENDED PETITION - Browne Pelican PLLC                                                                                     Page 48 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 49 of 60




                                •          Meaningful rebate amounts per OD/OUD event could vary 1[1""''
                                           from ~$Gk to -$14k



                        : Event-based rebate
                                                      $0                                           $6,360                                $14,810

                                                                 :·iic'c<F:lilillllfl••••allll•••••••llll-~~::te
                         Low
                         rebate                       ...
                                             Status quo                                        Drug costs                           Medical costs
                                             No additional                                     Cost for 1 year                      Excess medical
                                             event-based                                       of OxyContin 1                       costs for 1 year
                                             rebate
                                                                 -
                                                                                                                                               ,.
                                                                                                                                    related to abuse2
                                                                                                                                               L
                                                                 Uterature agrees on N$10-20k excess costs incurred by R,. opioid abusers
                                                                 U
                                                                 n the year surrounding inciting event (e.g 00 or OUO di · nosis)3
                                                                     ·-·-····-··--------··-································· ....   ··--···········~-··-········
                                      Further consider is needed of the rebate level that best balances meaningfulness of
                                                                rebate and financial protection



                    1 "f.cnthi~ r-.\ mat>'·l!)'>lOµi•<f'.,r.1q
                    ]l;>'SOr>(''li   fC<-.O()tn'(




                   40




        176.       The money would be paid to health insurers for the increased costs of additional

medical services that resulted from the fact that Purdue's medications1 caused opioid-use disorder

and overdoses in people whose health care costs were the payors' obligation. The money

McKinsey proposed Purdue pay out in these circumstances would not go to the individuals

afflicted, nor the estates of the dead.

        177.       It is little surprise, then, that McKinsey was concerned with its legal liability for

this work. Within months of recommending "event-based                                                                         contracts~'            to Purdue, Martin Elling

raised this concern with Amab Ghatak and suggested corrective actio:Q.: destroying evidence.




FIRST AMENDED PETITION - Browne Pelican PLLC                                                                                                                       Page 49 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 50 of 60




        Message

        From:         Martin Elling (/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE dROUP
                      (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=6833C3264F744804AFOSF49341271BE-MARTIN ELLI)
        Sent:         7/4/201812:10:13 PM                                        .
        To:           AG [drarnabghatak@amail.com]
        subject:      Re: (EXT)Re: Howdy



        Have a great fourth.    M
        >on Jul 4, 2018, at 2:01 PM, AG <drarnabghataklgmail.com> wrote:
        >
        > Thanks for the heads up.    will do.
        >
        »on Jul 4, 2018, at 7:57 AM, Martin Elling <martin_ellinglmckinsey~.com> wrote:
        >>
        >> Just saw in the FT that Judy Lewent is being sued by states attor~eys general for her role on the
        Purdue Board. It probably makes sense to have a quick conversation !rith the risk committee to see if we
        should be doing anything other that eliminating all our documents an~ emails. suspect not but as things
        get tougher there someone might turn to us. M
        >>
        >>   +==•==-=-aam•=-•••--•==•••======•=====•••-=••••-=•••••asaa:a•••====~===z===+
        >>This email is confidential and may be privileged. If you have rec,ived it
        >> in error, please notify us immediately and then delete it. Pleas~ do not
        >> copy it, disclose its contents or use it for any purpose.
        >> +====••-=r:==-•==-===:=a•==-========-==--===--=••=x====•=--•=========~=======+



        178.        Elling's prediction that things would "get tougher'' for Purdue would prove

prescient.

       i. Guilty again.
                                                                               I:



        179.        On October 20, 2020, Purdue - McKinsey's co-co~spirator - agreed with the

United States Department of Justice to plead guilty to improper markettng of OxyContin and other
                                                                                i


opioids again. This time the plea agreement concerned conduct from 2p10 to 2018.

        180.        Purdue agreed to plead guilty to a dual-object conspjracy to defraud the United

States and to violate the Food, Drug, and Cosmetic Act, 21 U.S.C. § 331, 353, among other

charges, relating to its opioid sales and marketing practices after the 2007 guilty plea.

       181.         The new plea agreement does not identify Purdue's co-conspirators, and

McKinsey is not identified by name in the agreement. Instead,             Mc~nsey      is referred to as the

"consulting company."




FIRST AMENDED PETITION - Browne Pelican PLLC                                                  Page 50 of60
                Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 51 of 60
..


            182.          Purdue's new guilty plea concerns Covered Cond ct (as defined in the plea

     agreement) that directly implicates McKinsey in the conspiracy. It is he same conduct described

     in this Complaint.

            183.          Indeed, the plea agreement signed by McKinsey's c -conspirator states bluntly:

     "Purdue,    in   collaboration          with      [McKinsey],           implemented many of [McKinsey's]

     recommendations." (emphasis added).

            184.          Further, Purdue admitted that E2E "was overseen y [McKinsey] and some of

     Purdue's top executives through the creation of the E2E Executive 0 ersight Team ("EOT") and

     Project Management Office ("PMO") (emphasis added).

                          ii. A mea culpa

            185.          On December 5, 2020, McKinsey issued a rare pu lie statement regarding its

     work with a specific client on its website. The client was Purdue, and the statement was issued is

     response to Purdue's second guilty plea and recent media reports r garding McKinsey's work

     selling OxyContin after 2007:


                      McKinsey statement on it past
                      work with Purdue Phann
                                                                                                 !


                      December 5, 2020-As we look back at our client service during the optid crisis, we recognize
                      that we did not adequately acknowledge the epidemic unfolding in our c mmunities or the terrible
                      impact of opioid misuse and addiction on millions of families across the       untry. That is why last
                      year we stopped doing any work on opioid-specific business, anywhere ir the world.

                      Our work with Purdue was designed to support the legal prescription an~ use of opioids for
                      patients with legitimate medical needs, and any suggestion that our wori1 sought to increase
                      overdoses or misuse and worsen a public health crisis is wrong. That sai1, we recognize that we
                      have a responsibility to take into account the broader context and implic4tions of the work that we
                      do. Our work for Purdue fell short of that standard.

                      We have been undertaking a full review of the work in question, includinq into the 2018 email
                      exchange which referenced potential deletion of documents. We continu~ to cooperate fully with
                      the authorities investigating these matters.



     FIRST AMENDED PETITION - Browne Pelican PLLC                                                                      Page 51 of60
                 Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 52 of 60
•


            186.        As the statement indicates, McKinsey stopped do· ng work "anywhere in the

    world." Given that Purdue's operations addressed only the United States, the global reach of

    McKinsey's regret is noteworthy.
                                                                               i

            187.        In August of 2013, when the Sacklers ado~ted McKinsey's "Project
                                                                               '
    Turbocharge" for Purdue, Tim Reiner, a long-time McKinsey consu tant, joined Mundipharma.

    Mundipharma is a separate company - also owned by the Sa klers - that sells opioids

    internationally.

            188.        He is currently the Sacklers' "Chief Business Offic~r" at Mundipharma. As late

    as 2019, Mundiphanna has been asserting many of the same misleadiig claims about opioids that

    previously led to criminal liability in the United States. 60

            189.        "It's right out of the playbook of Big Tobacco. As ~e United States takes steps

    to limit sales here, the company goes abroad," stated former commis ioner of the U.S. Food and

    Drug Administration, David Kessler. 61

            190.        v.       CAUSES OF ACTION

            a.          Negligence

            191.        All allegations are incorporated by reference herein

            192.        McKinsey, through its work with Purdue, owed               duty of care to the State,

    pursuant to which it would not encourage the over-marketing and ove -prescribing of a controlled

    substance known at the time to be addictive and known at the time to      ~e a threat to public health.


            60
              See Kinetz, Erika, Fake doctors, pilfered medical records driv OxyChina sales, Associated
    Press, November 19, 2019, available at: htt s://a news.corn/article/4122af. 6fdba42119ae3db30aa13537c
            61
              Harriet Ryan, Lisa Girion, and Scott Glover, OxyContin goes gl bal - "We 're only just getting
    started," Los Angeles Times, December 18, 2016, available at: https://w   .latimes.corn/projects/la-me-
    oxycontin-part3/

    FIRST AMENDED PETITION - Browne Pelican PLLC                                               Page 52 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 53 of 60




       193.       In violation of this duty, for years McKinsey devis d and assisted Purdue with

implementing a sales and marketing campaign, including Project Turbocharge, that would

dramatically increase the amount of OxyContin prescribed and distrib ted to the Nation's citizens.

In the process, McKinsey continually devised misleading claims reg rding OxyContin as part of

their efforts to get health care providers to write more and more Oxy ontin prescriptions.

       194.       As a direct and proximate result of McKinsey' s negligent conduct, Citizen

Potawatomi Nation has suffered and will continue to suffer harm.

       b.         Negligent Misrepresentation                           I

       195.       All allegations above are incorporated by reference   ~erein.
       196.       McKinsey, in the course of its business with rurdue, failed to exercise

reasonable care or competence when obtaining and communicating alse information regarding

Purdue's opioids that McKinsey knew would be used for the guidan            of others in their business

transactions, including the healthcare providers within the Nation who were capable of prescribing

Purdue's drugs.

       197.       The Nation is one of a limited group of persons tow om McKinsey knew Purdue

intended to supply the false information regarding opioids.

       198.       McKinsey knew that the false information was mat rial to healthcare providers'

decision to prescribe opioids to patients. McKinsey intended that su        statements be relied upon

to encourage additional opioid prescriptions.

       c.         Public Nuisance

       199.       All allegations above are incorporated by reference herein.

       200.       The Nation brings this claim against McKinsey un er Oklahoma common law,

which confers upon counties the power to suppress all nuisances th          are or may be injurious to



FIRST AMENDED PETITION - Browne Pelican PLLC                                            Page 53 of60
                  Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 54 of 60
c   ..




         the health and welfare of the Nation's citizens. The Nation further see       to recover costs associated

         with the nuisance and its abatement.

                201.       Mc Kinsey's misrepresentations and omissions reg rding opioids, as set forth

         above and in the Purdue marketing plan, have fueled an opioid e idemic in the Nation that

         constitutes a public nuisance. McKinsey and Purdue knowingly e acerbated a condition that

         affects entire communities, neighborhoods, and considerable number of persons.

                202.       McKinsey's misrepresentations and omissions reg+ng opioids, generally, and

         Purdue's opioids, specifically, constitute unlawful acts and/or omis ions of duties, that annoy,

         injure, or endanger the comfort, repose, health, and/or safety of others The annoyance, injury, and

         danger to the comfort, repose, health, and safety of Oklahoma's citize s includes, but is not limited

         to:

                        a. Drug overdose deaths in Oklahoma had already i creased six-fold from 1999

                            to 2012. In 2010, one year after McKinsey began            vising Purdue on sales and

                            marketing strategy, overdose deaths surpassed ca crash deaths in Oklahoma.

                            McKinsey crafted a strategy that tripled OxyConti sales during that time;

                        b. From 2004 to 2014, Oklahoma's unintentional poi oning death rate effectively

                            doubled, 8.2 deaths per 100,000 individuals to 16.3 per 100,000. Prescription

                            opioids contributed to the majority of those       d~aths. The following year,
                                                                                   I

                            McKinsey developed "Project Turbocharge," whic was adopted as the national

                            sales theme for the following year, under the rubri of "Evolve to Excellence";

                        c. In 2014, during the year Purdue implemented             cKinsey's strategy through

                            "Evolve to Excellence," Oklahoma suffered in exc ss of 600 deaths attributable

                            to opioid overdoses. By 2018, the number almost oubled, to 1,132.



         FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page 54 of60
             Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 55 of 60
•



                   d. Prescription opioid addiction often leads to illicit o ioid use and addiction;

                   e. According to the Centers for Disease Control,            ast misuse of prescription

                        opioids is the strongest risk factor for heroin initiat on and use;

                   f.   Oklahoma hospitals are reporting increasing nuibers of newborns testing

                        positive for prescription medications; and            I

                                                                              I
                   g. McK.insey's crafted deceptive marketing strategies that were prepared for

                        Purdue, purchased by Purdue, and implemented         biY Purdue with McK.insey' s
                        ongoing assistance. These strategies enflamed, punmsefully, an opioid abuse

                        and addiction epidemic that has caused the Nation, ~ts businesses, communities

                        and citizens to bear enormous social and     econom~c     costs including increased

                        health care, criminal justice, and lost work      pro~uctivity   expenses, among

                        others.

            203.        The Nation seeks to abate the public nuisance l\.flcKinsey enflamed and all

    necessary relief to abate such public nuisance.

            d.          Fraud (Actual and Constructive) and Deceit

            204.        All allegations above are incorporated herein.

            205.        McK.insey made and caused to be made false representations to healthcare

    providers working in the Nation, and/or omitted material facts, regarping the risks, efficacy, and

    medical necessity of opioids, generally, and Purdue's opioids, specifi¢ally. McK.insey knew these

    representations were false, made recklessly without knowledge of the truth, and/or had no

    reasonable ground for believing such assertions. Specifically, M~Kinsey knowingly and/or

    recklessly:




    FIRST AMENDED PETITION - Browne Pelican PLLC                                              Page 55 of60
         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 56 of 60




               a. Downplayed the substantial risks of addiction and o her side-effects of opioids,

                     generally, and Purdue's opioids, specifically, i eluding crafting Purdue's

                     marketing plan to affirmatively state in sales calls a d other marketing channels

                     that Purdue's drugs were not as addictive or pron9 to abuse as they truly are;

                     stating that classic signs of addiction were           ~ctually    an indication of

                     "pseudoaddiction" requiring additional administratJon of opioids, and omitting

                     the high risks of addiction actually present;

               b. Overstated the efficacy of opioids, generall)-1, and Purdue's opioids,

                     specifically, including making false statements re&arding the effectiveness of

                     the drugs for treating specific subsets of the patient population (i.e. those with
                                                                            i

                     osteoarthritis) and their ability to improve patient       nction; and

               c. Misrepresented the medical usefulness and necessi y of opioids, generally, and

                     Purdue's opioids, specifically, including affirmativ ly marketing their drugs for

                     off label uses (i.e. osteoarthritis) without    solicita~on   and not in response to

                     questions from healthcare providers.                   I


       206.          McK.insey and Purdue's misrepresentations and oiissions had a tendency to

deceive others, to violate public confidence, and/or injure public 1terests. McK.insey, having

chosen to craft the marketing plan used by Purdue to make representa,ons to healthcare providers

regarding their opioids, were under a duty to disclose the whole truth, and not disclose partial and

misleading truths.

       207.          McKinsey intended healthcare providers to rely upon McK.insey's false

assertions regarding the risks, efficacy, and medical necessity of opiotds, generally, and Purdue's

opioids, specifically, to increase the number of opioid prescriptions m' de by healthcare providers.



FIRST AMENDED PETITION - Browne Pelican PLLC                                                  Page 56 of60
                            Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 57 of 60
'\.   l   ,,   #




                          208.          Healthcare providers working in the Nation did in fact rely on the false

                   representations made in Purdue's marketing plan created by McKi sey and implemented with

                   McKinsey's assistance.

                          209.          The Nation seeks to recover all damages caused by McKinsey's fraudulent

                   representations and omissions.

                          21 O.         McKinsey acted with knowledge and willful intent, with reckless disregard for

                   the rights of others, and/or intentionally and with malice towards other . As such, the Nation seeks

                   to recover punitive damages against McKinsey.

                          e.            Civil Conspiracy/Joint and Several Liability

                          211.          All allegations are incorporated by reference herein1

                          212.          McKinsey and Purdue, working together for dtcades, agreed to commit

                   numerous unlawful acts relating to the sales and marketing of Purdue' opioid products. McKinsey

                   and Purdue also agreed to use unlawful means to commit lawful ac             as part of these sales and

                   marketing efforts.

                          213.          McKinsey and Purdue agreed to pursue the u i lawful act of knowingly
                                                                                            1




                   misrepresenting the addictive nature of opioids in marketing OxyCoitin to health care providers

                   within the Nation.
                                                                                            '
                                                                                            '
                                                                                            I
                          214.          McKinsey and Purdue deployed the unlawful rtjeans of evading Purdue's
                                                                                            I



                   reporting and compliance obligations to the Inspector General of the $nited States Department of
                                                                                            '
                                                                                            I

                   Health and Human Services for the five years Purdue was subje~t to a Corporate Integrity

                   Agreement after it pled guilty in 2007 to criminal misbranding. Mc ·nsey assisted Purdue with

                   evading these compliance obligations to accomplish the lawful act of maximizing OxyContin

                   revenue to Purdue.



                   FIRST AMENDED PETITION - Browne Pelican PLLC                                             Page 57 of60
                         Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 58 of 60
...   ''   .,


                        215.      McKinsey and Purdue conspired to violate the Oki          oma Consumer Protection

                Act, 15 OK Stat § 15-753 et. seq.. McKinsey and Purdue engaged ·n deceptive trade practices

                including: making and causing to be made misrepresentations and ,omissions in marketing of

                opioids in general, and Purdue's opioids, specifically, that deceiv¢d or could reasonably be
                                                                                        I
                expected to deceive or mislead consumers.

                        216.      McKinsey and Purdue engaged in unfair trade practices, including: intentionally

                downplaying of the risks, overstating the benefits, and misrepresenti*g the medical necessity of

                opioids, generally, and Purdue's opioids, specifically, including for oft-label uses. These practices

                offend established public policy and are immoral, unethical, oppressive, unscrupulous or

                substantially injurious to consumers.

                        217.      McKinsey knowingly made or caused to be made false or misleading

                representations as to the characteristics, ingredients, uses, and benefits of opioids, generally, and

                Purdue's opioids, specifically, by downplaying the risks of addictioni and abuse, overstating the

                efficacy, and misrepresenting the medical necessity of opioids,    gene~ally,   and Purdue's opioids,

                specifically.

                        218.      McKinsey, a majority of the Purdue board, and Purdue agreed to deploy

                unlawful sales and marketing tactics to achieve the lawful purpose     of maximizing revenue of a
                closely-held company.

                        219.      As a consequence, McKinsey is jointly and severally liable with Purdue for the

                sales and marketing practices used to promote Purdue's opioid products including OxyContin.

                        220.      The Nation was damaged as a result of unlawful act$ McKinsey conspired with

                Purdue to commit.




                FIRST AMENDED PETITION - Browne Pelican PLLC                                           Page 58 of60
            Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 59 of 60




       f.         Civil Aiding and Abetting

       221.       McKinsey gave substantial assistance and encour ement to Purdue and the

Sacklers regarding conduct McKinsey knew to be tortious and/or in '-fiolation of a duty owed by

Purdue and the Sacklers to third persons, including the Nation.

       222.       The Nation was damaged as a result of the specifc conduct that McKinsey

encouraged and substantially assisted.                                      :

       g.         Unjust Enrichment

       223.       All allegations are incorporated by reference herein.

       224.       McKinsey was compensated for its work increasing opioid sales for Purdue.

       225.       This compensation for increasing the sales of furdue's deadly products

constitutes money in the possession of McKinsey that, in equity and good conscience, McKinsey

ought not be allowed to retain.

VI.         JURY DEMAND
                                                                             i
                                                                             i

       226.       Plaintiff requests a trial by jury on all issues so triablje.

VII.        PRAYER FOR RELIEF                                                'I




       WHEREFORE, Plaintiff respectfully prays that this Court granf the following relief:

       I.         Enter Judgment in favor of Plaintiff against Defen(lant awarding Plaintiff its

actual damages for the damages caused by the opioid epidemic, including but not limited to (1)

costs for providing medical care, additional therapeutic and prescription drug purchases, and other

treatments for patients suffering from opioid-related addiction or diseasie, including overdoses and

deaths (2) costs for providing treatment, counseling and rehabilitatiJOn services, (3) costs for

providing treatment of infants born with opioid-related medical conditi~ns, (4) costs for providing

care for children whose parents suffer from opioid-related disability Qr incapacitation, (5) costs



FIRST AMENDED PETITION - Browne Pelican PLLC                                         Page 59 of60
                    Case 5:21-cv-00170-J Document 1-2 Filed 03/02/21 Page 60 of 60
i;i   , ,.




             associated with law enforcement and public safety relating to the opi ·d epidemic, and (6) costs

             associated with drug court and other resources expended through the ju icial system.

                    2.          Order that Defendant compensate Plaintiff for past a d future costs to abate the

             ongoing public nuisance caused by the opioid epidemic;

                    3.          Order Defendant to fund an "abatement fund" for t e purposes of abating the

             opioid nuisance;

                    4. Enter judgment against Defendant requiring Defendant to p y punitive damages;

                    5.          Enter judgment against Defendant awarding Plaintif its reasonable attorneys'

             fees, all costs and expenses, pre-judgment and post-judgment interest;       d

                         All other such and further relief as this Court may deem just and proper.

              DATED: January 12, 2021


                                                               Ma thew J. Sill, OBA No. 21547
                                                               James D. Sill, OBA o. 8239
                                                               Harrison C. Lujan, 0 A No. 30154
                                                               Curtis "Muskrat" Bru hl, OBA No. 19418
                                                               FULMER SILL, PLLC !
                                                               1101 N. Broadway A~e., Suite 102
                                                               Oklahoma City, OK 7 103
                                                               Phone/Fax: 405-510- 077
                                                               msill@fulmersill.com
                                                               jsill@fulmersill.com
                                                               hlu ·an fulmersill.co


                                                               Matthew Browne*
                                                               BROWNE PELICAN PLI}C
                                                               7007 Shook Ave.
                                                               Dallas, Texas 75214 ,
                                                               Phone: 405-642-9588 ;
                                                               mbrowne@brownepelican.com
                                                               * pending admission pro hac vice

                                                               Attorneys for Plaintiff'



             FIRST AMENDED PETITION - Browne Pelican PLLC                                            Page 60 of60
